 

 

 

 

 

CaSe: 419-GVOISSS-PLe Dee. 169-2 'Filee: OF/2320 Page: 4 Of SS 'PagelD #: 87/7
4
APPEARANCES
2
1 1 THE UNITED STATES DISTRICT COURT
FOR THE EASTERY DISTRICT OF HISSOURL 3 Wendler Law, P.C,
. BASTERN DIVISTON By! Brian Wendiar, Esq,
3 4
4 TAN WALLCE, ) For the Plaintiff
5 Plaintiff, i 6
)
& vay } No. A4éilée-av-1659 PLo 8
7 PHARMA HEDICA RESEARCH, } Hlashaw & Culbertson LLP
THC. ; 7 By: Terese A. Drew, Esq.
Defondants. ]
6 ] 4 For the Dafendants
0 DEPOSITION ar
ML a
12 HEATHER JOHDAH, M.D, 40
43 Also Prasant:.
44 ¥akeh on behalf of PlaintifF i
45
46 42 Tan Wallace, Plaintiff
Suly 30, 2019
Ms 13 Or. Shabaz Khan, via telephone
18 Reporter: Kimberly A. Harria, CSR a
fi
ag 46
20 17
21 48
22 HAY REPORTING SERVICE 18
898 Watch HAL Road 20
an Coliinseylile, thlinolsa 62234 at
618-224-0992
24 22
: 23
Hay Reporting service 24
3
May Reéporilng Service
1
INDEX OF EXAMINATIONS 4 STIPULATION
2 PAGE LINE 2 IT 1S STIPULATED AND AGREED by and between
3 Examination by Mr. Wendlefueuwse 6 6 3 counsel for Plaintiffs and counsel for Defendants
4 4 thet the deposition of HEATHER JORDAN, M.D., may be
5 INDEX OF EXHIBITS NE & taken pursuant to Rule 26(a) of the Federal Rules of
& 6 Clvil Procedure on behalf of the Piatntiff, on July
7 = Plaintiff's ExWIbIt No, disssescesenseer 20 16 7 30, 2019 at the offices of Hinshaw & Culbertson LLP,
@ Plaintiff's Exhibit No. 2icsseesseasiee 28 °F 8 701 Markat Street, Sulte 1375, St, Louls, Missourl,
a Plaintiff's ExREDIE NO. Siccsesseseenesas yi 15 9 63101, befora Kimberly A. Harris, a Certified
40 Plaintiff's EXBIDIE NO. 4easccecscanseres 7809 40 Shorthand Reporter and Notary Publfe within and far
41 Plaintiff's ExbIDIt No. Swivsssnseree 245 4 41 the County of Madison, State of Illinois; that the
42 Plalntiff's Exhibit NO. Gsssesccessseccve 1230 24 42 Issuance of notice and dedimus is walvad, and that
43 43 this daposition may be takan with the same force and
44 14 effect as If all statutory requirements had been
INDEX GF CERTIFIED QUESTIONS 44 complled with,
76 PAGE LINE
16 IT 1S FURTHER STIPULATED AND AGREED that any
16
1, Certhhyscrcsssvrsvsrsssasenesseeseaes ALS 10 7 and ali objactions to all or any part of thts
4
"a, Cattltysesesseesssenessssons L922 16 deposition except objections as to tha form of the
i 3, Certtfycsvesessesauense 122 6 19 question are hereby reserved and may be ralsed on the
A, Cartlfyscceesssseeserssrersenane 123 «6 20 trial of this cause; and that the signature of the
20 24 deponent Is not walved,
24 22
22 a8 kee KEE
23 HEATHER JORDAN, NMD,,
24 4

 

May Reparting Service
1 of 54 sheets

 

May Reporting Service
09/13/2619 03:52:35 PM

 

 
 

Case: 4:78-cV-OL659-PrE

Doc. # TOt-2 Filed: 07/23/26

Page: 2 of 38 Pageld #: 873

 

 

4 awitness, having been first duly sworn upon oath by 4 A. One deposition from my office in Hazelwood
2 the court reporter, testifledl as follows: 2 when I werked for Mercy Medical Group.
3 [EXAMINATION] 3 QQ. What were the clrcumstances of why you
4 QUESTIONS BY MR, WENDLER: 4 were belng deposed?
5 @ I'll hand thls back to you, Doctor. & A. One of my patients was In a car accident,
6 Okay. Can you state your full name for 6 and there was just some questions about the extent of
7 us, please? 7 the car accident.
& A. Heather Ranee Jordan. 8 & So you were testifying as a treating
9 MS, DREW: Dr. Khan, can you hear 8 physticlan?
10 okay? 10 A. Yes,
41 PR. KHAN: Yas, I can hear, but 11 QQ. —- You've never been sued before; have you?
42 thank you for asking. 12 A. -‘T have.
13 Q. (BY MR. WENDLER) Dr. Jordan, what, If 43 Q How many times?
14 anything, did you do to prepara for this deposition 14 A. - Twice.
15 today? 16 Q. And you never testified In either of those
16 A. I reviewed the documents here briefly. I 46 cases?
47 reviewed the blood -- blood drawing SOP from Pharma | 17 A. Ne,
18 Medica, 18 Q — Elther of those cases still pending?
19 Q. Is that In that pile that Is there to your 49 A. No.
20 right? 20 Q. Did you bring any records with you to the
241 A. = I believe so, sir. 21 deposition pursuant to the Deposition Notice?
22 Q. Okay, 22 A. No,
23 A. 1 know there's SOPs in here. 23 Q. Did you sea the Deposition Notica?
24 Q. Can you slide that plla over to me real 24 A. I did.
6 7
May Reporting Servica May Reporilng Service
1 quick? 4 Q Do you have any of the records that were
2 MR, WENDLER: For the record, the 2 requested?
3 pile mile Is Bates numberad PMRI 00001 through 3 A. T have no records.
4 005666, 4 Q, What Is today? July 30th, 2019. When did
5 Q. (BY MR, WENDLER) Is there anything else 8 you first learn that we wanted to take your
6 that you reviewed, Doctor, to prepare for this 6 deposition, ma'am?
7 depositlen? Sorry. 7 A Eerller this month,
& A. Other than just a phone call last weal, Gi a, Okay. Mr, Wallace fs sitting here to my
9 that was it. 8 right, But cdo you have an independent recollection
10 @ Albright. Phone call with the attorney? 10 of him, outside of reading through the records?
11 A. Yes, 44 A. Tremembear him from our studias.
12 a Okay, And how long did that phone call 12 Q. You do? Okay.
13° last? 13 A. Uhehuh,
14 AY About an hour, 14 Q Okay. I guess before we go any further,
15 Qa. Okay. And during that phone call, did you 146 do you have any opinions as it pertains to this casa,
16 revlew anything, or just verbal? 16 or Mr. Wallace's participation In the studies at
17 A Just verbal. 17 Pharma Medica? Do you have any opinions at ail at
18 Q@ Okay, Now, have you hired your own lawyer 18 this polnt?
19 for this case? 18 A. I guess I don't quite understand the
20 A No, 20 question,
24 & Okay. Have you aver testifled Ina 21 Q. Well, It's --
22 deposition or a trial before? 22 A. An opinion?
23 A. Yas, 23 Q. It's intended to be open-ended, So, you
24 a How many times, and what are the detatis? 24 can tell me any opinion that you have with respect to

6
May Reporilng Service

 

8
May Reporting Service

 

09/13/2019 03:52:35 PM

Page 5 to 8 of 155

2 of 54 sheets

 

 
 

 

 

Case: 4:78-eV-91859-Pcre Boe: #: LO2-2 Flied: 07/29/26 Page: 3 oi 33 Pagelb #: 879
4 Ian Wallace, or his contraction of Hepatitis C or his 1 fact, have Hepatitis C?
2 treatment tn general, Any opinions at all that you 2 A. Yes.
3 have? J QO Okay, Okay. You understand that you're
4 A. It's such a general question. I mean, we 4 nota defendant In thls fawsult; right?
6 hada wide variety of subjects, I remember Ian from 5 A, Yes.
6 our studies. I remember the -- the circumstances of 6 Q@. What ls your home address, ma'am?
7 his-- of his last study, I dan't know that I have 7 A. 515 Possum Trot Read,
8 strong opinions about, you know, other than just a Q. Is that In Bug Tussle?
§ remembering what happened. $ A. O'Fallon, Missourl.
40 GQ, Okay. 10 MR. WENDLER: I think you got that
44 A. IT know Pharma Medica’s operational 11 one, But you're probably not old enough,
12 procedures, 412 Q. (BY MR. WENDLER) Do you know what Bug
13 QQ. Okay, 13 Tussle Is?
14 A. I can't Imagine how you would get 14 A No, stir.
45 Hepatitis C at our faciity. I don't know that I 16 Q. Did you ever watch the Beverly
46 have any ather opinions. 18 Hillbillies?
17 QQ. Okay, Is |b your opinion « Well, let me 17 A. Along thme ago.
18 ask it this way: Do you have an opinion as te 18 G@ Okay. Your education and training, ma'am,
19 whether or not Mr. Wallace contracted Hepatitis ¢ 18 {et's switch subjects, and ga to that. Where did you
20 through particlpation In any studies at Pharma 20 graduate fram med school?
21 + Madica? Do you have an opinion elther way? 24 A. UMKC,
22 A. Weused standard precautions. We use new, | 22 Q. When?
23 fresh needles, I do not belleve he contracted 23 A 2000,
24 Hepatitis C at our facility, 24 Q. Where are you from orlginally?
9 11
May Reporting Service May Reporting Service
1 Q@ Are you saying it's not possible that he 1 A O'Fallon, Missour.
2 contracted Hepatitis ¢ through his participation In 2 Q. Where did you ga to undergraduate?
3. the studies at Pharma Medica, or just not likely? 3 Az So, UMKC Is a six year combined program
4 A, Well, that's why we have standard 4 where you do your undergraduate and your medical
5 precautions so that we all follow the same 6 scheol together fn six years.
6 procedures, So that we wear gloves, You use a new 6 G Okay. Prior to working for Pharma Medica,
7 weedles. New needles do not -- They've never bean 7 have you ever worked |n a pharmacautical testing
8 wsed before. They're brand new. You don't get 8 faclijty?
9 Hepatitis ¢ In that clrcumstance, 9 A. Noa.
40 Q. Se, are you saying It's Impossible for him 410 @ And when did you first start working for
441. to have contracted Hepatitis C at the Pharma Medica 14. Pharma Medica?
12 facility? 42 A. March of 2045.
13 A. Idon'tsee how you can get Hepatitis C +- 43 Q. And when did you stop working there?
14 Q Okay. 14 A. My last day was towards the end of May
15 A. > using claan needles, 16 this year.
16 @ That doesn't quite answer my question, 16 Q. And why did you leave the employ of Pharma
17 Are you saying [t's not possible that he contracted 17 Medica?
18 Hepatitis C at the Pharma Medica? 18 A. Pharma Madica closed their St, Louls
19 A. -¥don't think it's possible. 19 location,
20 Q Okay. Do you have an opinion as to how it 20 Q. Okay, Did you leave on good terms?
24 was Mr. Wallace did contract Hepatitis C? 21 A. = Yea.
22 A. Idon't know how he contracted Hepatitis 22 a, Bid you have a written contract when you
23 oC. 23° worked for Pharma Medica?
24 @ Are you of the opinlon that he did, In 24 A. XY had a letter of employment,

to
May Reporting Service

 

{2
May Renporling Service

 

3 of 54 sheets

Page 9 to 12 of 155

09/13/2019 03:52:35 PM

 

 
 

Case! 4:76-cV-Gi659-PEC Pec: #

“4A 0n0- 27 =I Lk, me Cy
409-2 Filea: OF/25/29

hoya

Page: 4 of S9 PagelD #: B80

 

 

1 Q@. And that Jald out the terms of your 1 Madical Group In Kansas City, Missouri from 2609 to
2 employment? 2 2015.
3 A. | Yes, 3 Q. And how did you find out about the Pharma
4 Q. Did that letter get revised every year, or 4 Medica postition?
& was It the same letter? 5 A. It was a jeb ad that I replied to.
6 A. It was the same one. & Q@, Okay, And what prompted you to want to go
7 Q. “Now, In terms of haw you were paid by 7 to work for Pharma Medica?
8 Pharma Medica, was tt a flat salary -- 8 A. Just the climate of medicine had changed,
9 A. = Yas. 9 and I wanted to do something different.
10 Q.  -- or did you get bonuses? Did you get 10 q@. Okay. Was It an Increase or a decrease In
di Incentive pay? 11° pay for you?
12 A. It was a flat salary. One time we 42 A, That was part of It.
13. received a year-end bonus, 43 Q. What was part of It?
14 Qa. And what was that bonus based on, as you 14 A. A decrease in pay,
15 understood it? 16 QQ It was a decrease fer yeu to go ta work
16 A. Idon't -- I don't believe I was told what 16 for Pharma Medica?
17 the basis of the bonus was. 17 A, No. No, I'm sorry. A decrease In pay was
18 Qa. Okay, Did you aver ask why there were no 18 part of my looking for some other place to worl.
19 other year-end bonuses, other than the one year? 19 Q. Allright. So going to Pharma Medica
20 A. No. 20 increased your pay?
21 Q. Bid anyone ever tell you? 21 4. = Yes,
22 A. No. 22 @. Can you tell ma, percentage-wise, haw
23 Q. Bid anyone ever tell you why you got the 24 much? Sall park's fine?
24 bonus for the one year? 24 A.  Idon't recall.
13 15
May Repartlng Service May Raporilng Service
4 A. No, 4 Q@. ‘Was that more than a 50-percent raise?
2 Q. Do you know if other people got bonuses 2 A. No.
3 that year, or was It just you? 3 Q Okay,
4 A. No. Other people got bonuses, as well. 4 A. Maybe 10 percent, I-- I don't know
5 Q Okay, Who determined what the bonuses § that's that a hundred percent accurate. I wouldn't
6 were, and whe got them? Da you know? 6 want to --
7 A. Idonot, 7 a Okay. So, you read about the job, and you
8 Qa How did you find out about the bonus? ® applied for it, And then what happened from there?
9 A. When it was presented to mein my office, 9 Bild you have an Interview, or what happened?
10 @. — And who presented It to you? 10 A. Thad a phone interview with the VP of QA.
14 A. Mo Yamlakhl, he was the VP of our site. 44 G. And who Is that?
42 Q. You have to spell that for me. 42 A. = At that time, it was Mary Stipanetle.
413 A. It's -« We always called him Mo, M-O, and = | 43 Q. Can you spell that one for us?
44 Yamiahl, Y-A-M-L-A-H-I. 44 A. Idon't know if I can. I can give you my
16 Q. How did you find out about the -» Well, 1G best estimate, S-T-I-P-A-N-C-I-C,
416 strike that, 16 Q. Okay. And after that, what happened?
47 You graduated from UMKC medical school In 17 A. After that, f had an In-person Interview
48 2000: correct? 44 with the C.8.0.
49 A. = Yas. 19 QQ. Is that Dr. Khan?
20 @ And you began working for Pharma Medica In 20 A. Wo.
21 2015, What did you do from 2000 to 20157 21 @ Who was [s that?
22 A. I was In residency from 2000 to 2003. And | 22 A. Latifa Yamlahi.
23 then I worked for Mercy Medical Group In Hazelwood | 23 Q, Can you spejf that one for us?
24 from 2003 to 2009, Then I worked for St. Luke's 24 A LeA-THE-F-A, and Y-A-M=L-A-H-I,

14
May Reporting Service

 

16
May Reporting Service

 

09/13/2019 03:52:35 PM

Page 13 to 16 of 155

4 of 54 sheets

 

 
 

 

 

Case: 4:46-cV-OtB89-PLeE Doc. # 2£O%-2 Filen: 67/23/20 Page: 5 of S39 Pagel iF Bel
4 a. And then did Mr. Yamlahi offer you a job 4 Q. = That's perfect. And then Study No, 2
2 onthe spot, or did you have to walt, or what 2 would be 4109?
3 happened next? 3 Av Yes,
4 A. I was offered the position by Latifa that 4 QQ, All right. We'll refer to that as Study
6 day. § No, 2. Is that okay?
6 Q Okay. Let me ask you this, Dr. Jordan: 6 A. Okay,
7 You are familar with the Hippacratle Gath; right? 7 Q. Okay. Tha snonsors of those studies, do
8 AL Yes, 8 you know who they were? Starting with Study No. 4?
9 Q. Tell me, In your own Words, what Is the 9 A, Study --
10 Hlppocratle Oath? 10 MS, DREW: And It's not a memory
1% 4. That the neads of the patient come first, 11 game. So, you can --
42 and that you don't do things to harm the patient. 12 Q (BY MR, WENDLER) That's right, You can
13 That's It's what the patient needs fs primary. #3 look al those racords, if you need te,
14 Q Okay. And you understand that your 14 A. Study No. 1 was Tris. I don't -- Let me
46 relationship with Mr, Wallace was not governed by the 48 check Study No, 2. I believe I know who study No. 2
46 Hippocratic Oath because you were not a treating 46 was, So, yes, I know whe both the spensors are,
17 physician; Is that correct? 17 Q. Was Tris No, 1?
18 A. Iwas not his treating physician. 1a A. Yes.
19 a Okay, 19 Q. = And Na. 2 was Roxane?
20 A But as principal Investigator, subject 20 A. = Yas.
24 safety is primary. 21 a How many studles, other than thase two,
22 Q Okay. So, you ware governed by the 22 «did you supervise or oversee when you were working
23 Hippocratic Oath or nat? 23 for Pharma Medica?
24 A. I see the Hippocratic Oath as a physician 24 A. I don't -- I couldn't give you an exact
17 19
May Reporting Service May Reporting Service
1 general, not excluded In reasearch, 1 number, We did studies on a regular basis,
2 Q. Okay, So, the answer to my question Is: 2 Q. Just give me your best estimate? You can
3 You felt that you were obligated to adhere to the 3. glva me a range, If that's easier for you,
4 Hippocratic Oath while you were In charge of the 4 A. I would guess I supervised at least a
§ studies at Pharma Medica? 6 hundred studies in the time that I was there,
8 A. Correct. Yes. 6 Qa Okay, Now, the studies that we're here
7 Q. All right. 7 about, Study No. 1 and Study No, 2, came with
8 A. Yes, 8 guidelines that the sponsers put out; correct?
9 Q. Okay. The studles that we're here about, 8 A. What do you maan by guidelines?
1@ you know that there are two studies that are at Issue 10 Qa, = Well --
44 in this Jawsult; right? ‘ 11 (Whereupon, Plaintiff's
12 A. Yes. 42 Exhibit No. 1 was marked
13 Q. Ts ft okay if we refer to thern as Study 13 for identification by the
14 No. 1 and Study No, 2? 44 court reporter.)
15 A. So, I would know them by the study 45 a. (BY MR. WENDLER) I'm golng to show you
16 numbers. So -- 16 what we'll mark as Exhiblt 1.
17 Q. Okay. 47 MS. DREW: Thank you,
18 A. So the first study, No. 1, do you mean 18 MR, WENDLER: You're welcome,
19 3952? 19 a. (BY MR, WENDLER) And this was part of the
20 QQ. That's exactly correct. 20 documents that you reviewed to prepare for the
24 A. Okay. 21 deposition today; correct?
22 Q. Would you prefer we refer to it as 3952? 22 A. Yas,
23 A. Well, as long as we define that as Study 23 Q. ‘This was what was supplied to us from
24 No. 1, It can be study No, 1, 24 Pharma Medica‘s attorneys as the study guidelines,
18 20
May Reporting Servica May Reporting Service

 

 

5 of 54 sheets

Page 17 ta 20 of 155

09/13/2019 03:52:35 PM

 

 
 

Case 4:T8-cv-OT859-PrLE Doc: #: TOi-2 Filed: 07/23/26

Page: 6 of S89 PagelD #: 82

 

 

 

{1 And you see your signature on Page 2, Bates numbered 1 Is asafety concern, then as a principal
2 00169? 2 investigator, I'm able to order safety testing.
3 A. So, we would call this the study protocol, 3 @ Okay, And that would be In compliance
4 Q.— The protecel? Thank you, So, each of 4 with the protocol; right?
6 those studies had a protocol that was provided by the 5 A. Yes,
6 sponser; correct? 6 Q. Okay. So, basically the protocol
7 A. The protocol was written, and approved by | 7 qguldelines govern how the entire study Is to be
8 the sponsor, 8 conducted; correct?
9 @ Okay. And if you turn to Page 2, that's 8 A. = Correct,
40 your signature; correct? 10 Q Okay. It determines how the participants
11 A, Yes, 11. are to be salacted, as well: right?
42 Q And It says, "I am aware of the 12 A. Yes.
13 Information In this protocol, and agree to comply 13 @. And the pre-screening testing; right?
14 with all of tha procedures contalned therein." 44 A. Yes.
185 Correct? 46 Q@. Okay, Da the study protocols determina
16 A. Yes. 16 what records are to ba kapt?
17 Q@ Okay. What did you understand that to 17 A. So, the records are kept according to the
48 mean when you signed that? 48 guideline of the regulatory authority,
19 A. =‘ That means that I will see that the study 49 Q@ Okay.
20) is conducted according to what is written In the 20 A. Such as the F.D.A,, or the E.M.A.
21 protocol, 21 Q Okay. And that's the only guideline for
22 Q, Okay. And the protocol governs terms such 22 recordkeeping that you're aware of?
23 as when blood ts to be drawn} correct? 23 A. I believe that's in the ICH, as well, ag
24 A. Yes. 24 far as duration of recordkeeping.
24 23
May Reporilng Service May Reporting Service
4 Q. And it governs matters such as when the 4 Q. What's ICH?
2 participants are supposed to have meals; correct? 2 A. International Conference of Hominization.
3 A, Yes. 3 Q@ Okay, Any other guldelines that pertain
4 Q@, Does It govern procedures such as when the 4 to recordkeeping that you're aware of for these
5 participants are supposed to sleep, or does it vary 5 studies?
6 study ta study? 6G A. ‘Those are the main ones that I'm aware of.
7 A.  ‘Thare's not typicaliy a specific time when 7 Q, = Are there any minor ones?
8 the protocol would tell a subject to sleep. 8 A. Wall, Health Canada in Canada,
9 Q Okay. Well, the study guidelines govern 9 Q@ Okay. Do the study sponsors have the
40 everything ranging from when tha medication Is to be 410 right to have additional recordkeeping guidelines
11. administered to the time the blood is to be drawn and 14 over and above what the other ones require? If you
42 tested: Is that correct? 12 know?
13 A, ‘That's correct. 13 A. Idon't recall.
14 Q@. Does the study guidelines determine how 14 a Okay, Do the sponsors have the right to
15 the biood Is to be drawn in terms of using a needle, 46 come in and conduct audits?
16 or using a catheter? 18 A. Yes,
17 AL Yes, 47 G. ‘De the sponsors have the right to come In
18 Q. Okay. Does the study ~~ Strike that, 48 and monitor the studies, If they want?
49 Do the study guidelines determine when the 19 A. = Yes,
20 participants are to be re-tested, if necessary? 20 Q@. How about tha -- Well, Jat me ask you
21 A.  Re-tested for what? 21 this: { was told that there were video cameras at
22 Q For anything? 22 the Pharma Medica facility, Were you aware of those?
23 A. Tha protoco! isn't going to necessarily 23 A =6Yes.
24 havea provision to re-test for anything. If there 24 @ Were those video cameras operational?
22 24
May Reporting Service May Reporting Service

 

 

 

09/13/2019 03:52:35 PM

Page 2£ to 24 of 155

6 of 54 sheets

 
 

¢

Case: 4:18-cV-G1859-PLe Pot: f: 162-2 Filea: O7/239/20 Page: 7 ef S3 Pagelp # 883

 

 

1 A. Yes. { done through the LT department. I know that Mo and
2 Q. Do you know If the sponsors have the right 2 Louis had access, as well as Shabaz. Besides that, I
3 to observe the studies through the video feeds, 8 don't know if anyone else had access,
4 through the video cameras at Pharma Medica? 4 Q@. Shabaz is Dr. Khan?
5 A. That Ido not know, 5 AW Yes,
6 Q, Okay, Do you kaw if any of the sponsors 6 Q. And Mo [s Yarnlahl?
7 - I'm sorry, 7 A. Yas,
8 A. So, Fn trying to recall, I don't «- That 8 Q@. And Louls is? What's his last name?
9 was -- I don't believe that that was something that 9 A Louis Co.
40 was ever done, to my recollection. 10 Q. Co? Is Louls Co a doctor?
14 Q. Okay. That was my next questlon: Do you 1 A. No,
42 know if that occurred? And you just don't know? 12 Q Is Mo Yamlahi a doctor?
43 A. I don't knew. 13 A. No,
14 Qa. All right, Well, let's talk about those 14 Q How about Dr, Shabaz Khan, Is he a doctor?
46 video cameras, You sald they were operational. What 16 A. Yas.
46 were they there for, to your knowledge? 16 Q@ Bo you know If he's Ilcensed In the U.S,
17 A. They were there -- They were pointed in 17 anywhere?
18 different places. So, IIke at the parking Jots to 18 A. No,
19 make sure that the site was safe. They did have them | 19 Q He's not?
20 In dosing rooms to make sure thet dosing was 20 A, He's not.
21 appropriate, if thare were any concerns about the 21 Q Okay, Is he licensed in Canada?
22 dosing procedures. 22 A. = - IT don't know.
23 Q. Okay, 23 a Okay. For housekeeping purposes, I'm
24 A. Beyond that, I know that there were some [24 going to hand you what we will mark as Exhiblt 2.
25 27
May Raporting Service May Reporting Servica
1 directed at like where the staff would sign In to 1 (Whereupon, Plalntiff's
2 make sure that sign-in was appropriate. 2 Exhiblt No, 2 was marked
3 Q@. How about the blood draw area? 3 for identifftcation by the
4 A. I don't know that I could say they were 4 court reporter.)
6 specifically aimed at the blood draw area. 6 MS, DREW: Thank you.
6 GQ. Bo you know if the video cameras recorded 6 Q. (BY MR. WENDLER) And that Is the cover
7 what was gelng on, or was {t just a video feed so 7 page and signature sheet for the second study that
8 that someone could monttor? 8 we're about today. Do you see that?
8 A My understanding is that It was a video 9 A Yes.
10 feed. And If nothing was done, it was re-recorded 410 a. And do you recognize on Page 2 your
11. over. 41. signature?
12 Q If nothing was dene? In other 12 A. Yas,
43 words somebody would have to afflrmatively -~ 13 Q Okay, Each of these pratacols, Dr.
14 A. So, if that wasn't saved, It was 44 Jordan, had a requirament that there be Insurance.
16 re-recorded over. 15 Were you aware of that?
16 Q. Ba you know what the duration was before 16 A. Yes,
17 it was recorded over? 47 Q@ Do you know why there was no Insurance for
18 A. Tdonot, 18 this claim? Atleast It's been reported there was na
19 @. And do you know who determined whether the | 49 Insurance for this claim, Do you know why?
20 video was saved or not? 20 A, Ido not know why.
at A. XIdon't know. a4 -Q. Bo you know If there was Insurance for
22 Q. ‘Do you know who was on the other end of 22 alther of these studies?
2% the camera watching, If anyone? 23 A. Typleally, that would be something done at
24 A. - You had to have certaln access that was 24 «the business level between the business part and the

26
May Reporting Service

 

28
May Reporting Service

 

7 of 54 sheats

Page 25 to 28 of 155

09/13/2019 03:52:35 PM

 

 

 
 

Case: 4£18-cv-02859-PLe Doc # 101-2

ip

Flied: 07/23/26 Page: & of 39 PagelD # 884

 

 

{ sponsor who would take care of the Insurance. 1 will have fability insurance?
2 Q@. — And who was at the business level? 2 A. To my understanding, that jt was written
3 A. So, that would be Illa the project 8 [nthe pretocol. It's my understanding that PMRI
4 tmanagemant group, 4 does have liabliity Insurance..
& Q, Okay. Who was that? Give me some names, 6 a Okay. But the question was: To the
6 please? 6 extent there Is no llabliity Insurance to cover this
7 A. =‘ That would be out of the head office In 7 clam, is # your testimony that that was not your
8 Canada. The head of the -- of the project manager 8 job to arrange for that?
$ group -- I can see her face. Marianna Colalillo, 9 A. = That would not typically be within my job
10 Q. Can you spell that one? 10 description te arrange for lfability insurance for
41 A, I believe It's C-O-L-L-A-I-L-O. 1 41. the studies,
412 belleve. 12 Q. Okay, And did you do anything to,
43 QQ. And you sald that at the business office 43 compliance with the protocol, datermine whether or
14 tn Canada, So, that's where dector Khan's office is? 14 not there was Insurance?
15 A. He works out of the clinic In Canada, 15 A. No,
16 which Is a separate location, 16 Q, Okay, I should've explained this to you
17 Q. Have you ever been to any of the Canadian 17 earlier. But if at any polnt in time Task a
48 offices of Pharma Medica? 18 question that's not completely clear to you, let my
19 A, One time. 19 know, and I'll be glad to rephrase tt for you.
20 Q, Which one did you to go? 20 A. Okay,
21 A. Iwas -- I visited both locations, 21 Q. So far you're doing fine,
22 QQ. Okay. Back to the insurance issue. To 22 Let me ask you this about the studles that
23 the extent there was supposed to be Insurance, but 23 Mr. Wallace participated In, Bo you agree that
24 «there was not, Is It your testimony that was not your 24 Mr, Wallace did not have Hepatitis C when he first
29 34
May Reporting Service May Reporting Sarvice
1 responsibility? 1 screened for the Study No. 1?
2 A, I'd have to look In the protocal, Which 2 A. He had a negative Hepatitis ¢ antibody
3 one are you speaking about? 3 blood tast.
4 @  Elther one, I can point you to a spectlfic 4 Q@. And does that mean he did not have
5 page, if that'll help? § Hepatitis C?
6 A. It would, 8 A There was no evidance of Hepatitis € at
7 Q If you need to take that phone call, I 7 that time,
& don't care, & Q, Okay, How about Study No, 2, when
9 A. I don't know who it fs, no. 9 Mr, Wallace first screened far Study No. 2, that Is
10 @. Look at Bates No. 389, or 221, 10 Study No, 4109, do you agree he did not have
11 A So, this says undar the insurance, ‘For 11 Hepatitis C at that time?
12 the purpose of study-related injuries, the sponsor 42 A. He had a negative antibody test for
13 will have valid Insurance for the duration of the 43 Hepatitis Cc,
44 study.” So, that part would be through the sponsor, | 14 G So agaln, he did not have Hepatitis at
15 And 15 that point; right?
18 Q, Fhe next study? 16 A. He had no evidence of Hepatitis at that
17 A. The next study is Roxane. The next 17 tne.
16 sentence, "PMR will have valid Habllity Insurance at 1a Q. When you say he had no evidence of
19 all thmas," 19 Hepatitis, does that mean he did not have Hepatitls,
20 a, PMRI fs? 20 or It Is possible that he had It, and It just didnt
21 A. Pharma Medica Research. 21 read?
22 Q. Pharma Medica Research? 22 A. ‘There are circumstances where you have an
23 A. «Yas, 23 antibody test that's negative, but you might have
24 G@. So, it says the sponsor and Pharma Medica 24 Hepatitis C virus In your blood, but the antibody

30
May Reporting Service

 

32
May Reporting Service

 

09/13/2019 03352135 PM

Page 29 to 32 of 155

8 of 54 sheets

 

 

 

 

 
 

File: O7/29/26 Page: 9 ef 39 PadelD # 386

 

 

1 test is negative. i A, Yas,
2 Q Okay. And teil me, what are those 2 GQ  -- anthbody}; correct?
3 circumstances where that could occur? 3 A =©6- Yes,
4 A. If you have an earlier exposure, I have 4 @ And you do agree that Mr. Wallace did have
6 Hepatitis ¢ in my blood, and I haven't had enough 5 Hepatitls C on June 26th, 2016 when he was at
6 time to develop an antibody response, 6 Anderson Hospltal?
7 Q. Okay. And how much tlme does [bE take? 7 A. Yes,
8 A. — That fs variable. § Q. Yes? Okay, We kind of hit on this
9 Q. — Varlable from what te what? 9 earlier, but the studies that Mr. Wallace
10 A. From the amount of the exposure to the 10 participated in, they used, at Pharma Medica, needles
11. person, and a person's Immune system. 11 rather than catheters ta draw blood; correct?
42 QQ What's the shortest and the longest time 42 A. Correct,
13 frames? 13 Q. Do you know that other study groups use
14 A. Frommy understanding, It could ba Ewoto | 14 ~~ catheters rather than needles? Were you aware of
18 six months, 18 that?
16 Q. Two to six months? And where did you 16 A, We--In Pharma Medica In Canada, they use
17 acquire that understanding? 17 catheters,
18 A. Tome, I believe that's general knowledge 18 Qa Okay,
19 about Hepatitis Cc, 49 A. We've had a few studies that have used
20 Q. Okay. Did you -- Can you cite me to any 20 «catheters here, but they were IV catheters, and it
21 studies, or any reports, or any medical journals that 21. was specific te that study. I don't -- It was
22 support that? 22 neither ona of these studies,
23 A. I don't know that I could give you a 23 Q.  Naither one of the two studies thak we're
24 spactfic exampie, The one that I most commonly use | 24 here about today; correct?
33 35
May Reporting Service May Reporting Service
1 would be UpToDate, It's a computer program called 1 A. = Correct.
2 UpToDate, 2 Q. Allright. What determines -- Strike
3 @ And da you use that in your general 3 that,
4 practice as a -- 4 At Pharma Medica, what determined whether
5 A. Uh-huh. 5 you used needles or catheters? Was It In the
6 Q. = physician? And that's yes? 6 sponsor's protocol?
7 A. Yes. 7 A. The thnes In Pharma Medica where we've
8 Q@ You find that authoritative? 8 used catheters, It was based on the regulatory
9 A. I'm sorry. 9 guidance of the study. And that was Anvisa studies
40 Q. Do you find that authoritative, the 10 require that subjects be given the option of a
44 UpToDate program? 11. catheter.
12 A. Ido think it's a good refarance source. 12 Q  Gkay. Was that more expensive to use the
13 Q  Qkay, Have you ever done any research 13 catheters rather than the needles?
14 specifically to determine what the pertod is that you 14 A. I don't know,
46 can have the Hepatitis C virus, and stil] have a 16 Q, Okay, Was Mr. Wallace glven the option of
16 negative antibody? 16 catheter or needles?
17 A. Ihave not personally done specify 17 A, Not in these studias.
18 research on that, 18 Q. Okay. So, pardon ime, I didn’t understand
19 Q@. Okay, Do you consider yourself an expert 49 you, But what determines whether a catheter ora
20 In Hepatitis C? 20 needie Is used during the Pharma Medica studlas that
24 A. No, 21 you were In?
22 G.  Alfright. So, we're In agreement that 22 A, At our St. Louls site, our standard was
23 Mr. Wallace tested negative before Study No, 1, and 23 direct vena puncture, or a needle. We did afew
24~=«before Study Ne, 2 for the Hapatitis C -- 24 what's Anvisa studies, Anvisa Is Ike tha Brazilian
34 36
May Raporilng Service May Reporting Service

 

 

9 of 54 sheets

Page 33 to 36 of 155

69/13/2019 03:52:35 PM

 

 
 

 

 

Case: 4:78-cV-04859-PLE Doc. #: 402-2 Filea: 07/23/20 Page: 10 of $8 PagelD # 886
1 FDA, 4 not allow a subject to leave our building with a
2 Q — Anvisa? 2 catheter --
3 A. AN-V+I-S-A, 3 Q. Of course.
4 Q. Is that one word? 4 A. - In place,
5 A Yes, 6 Q. But most of the studies, the partclpants
6 Q. Okay. 6 stay In while the blood draws are occurring; correct?
7 A. I belleve it's an acronym, I don't know 7 A Thay would be In for a period of time.
& what It stands for, & And then some studies have return blood draws on an
9 Q. — And these are Brazlllan studles? § outpatient visit, depending on the saquence of blood
10 A Yes, 10 draws -
441 Q = Gkay. And they required the use of | a Okay.
42 catheters In the Brazilian studles? 12 A. - and thelr thning.
13 A. =‘ I believe the wording Is that they 13 Q. When the catheters were used at the Pharma
14 requlred catheters be offarad. So, a volunteer could 14 Medica facility {In the other studles, not the studies
15 decilne a catheter, and still have a diract stick. 16 that we're here about today, did that require any
16 Q Okay. In those studles, did most of the 46  additlonal licensure or training for employees?
417 participants opt for the catheters? 17 A Catheter studies, you have to have been
18 Aso A. don’t know that I could tell you the 48 tralned to place a catheter.
19 mumber. ¥ don't -- I wouldn't want to tall you 19 Q Okay.
20 something that's not true. 20 A So that would be paramedics and nurges,
21 Q, What's the difference between using the | Q. All right. And for the needle stick, wha
22 neadtes and the catheters, other than the needle you 22 can do that?
23 have to be stuck every time blood Is drawn? 23 A. That would be someone who has been trained
24 A The catheter, [t just stays there, 24 as a phlabotomist.
37 a9
May Reporting Service May Reporting Service
4 Q Okay. 1 a. Do you know what the difference, IF any,
2 A. So, It's -- If I'm deing other things, If 2 there is In the pay for the paramedics and nurses
3 I'm on my computer, It might be lreitatlng to my arm. 3. varsus the phlebotomists?
4 Q, Okay. But you only gat stuck once with a 4 A. ITdonot.
§ catheter; correct? § Q@. Do you do any of the hiring or flring of
6 A. Not necessarily. So, If they were able to & the Pharma Medica employess at the St, Charlas
7 place the catheter on the first stlck, then that 7 facility?
8 would be true, 8 A X hired and firad the sub Invastigators,
9 Q. ‘Yes. 9 Q. = The sub?
10 A. Sometimes they have to stick you more than | 10 A, The subject Investigators.
11. once to get the catheter. Sometimes that catheter 11 @ = And what did they do?
12 stops working, and requires another stick to get 12 A They would be physicians who would monitor
13° another catheter, 13 the studies,
14 Q. = Well, E was reading In some of these 44 a. Did you do any hiring and firlng of anyona
16 studies that Mr. Wallace participated in, there were, 15 else?
416 In one occaslon, 20 blood draws, And another case, I 16 A. No.
17 forgot how many biood draws. If he had a catheter 17 Q. Who dle that?
18 in, the bload could be drawn through the cathater 18 A. We had an HR department,
49 without the need to have a needle inserted In the 49 Q. At St. Charles, or was it in Canada?
20° vain; corract? 20 A, We have one fn both.
21 A. Assuming that the catheter functioned the 21 Q Okay, And you hired and flred the sub
22 entire study, 22 Investigators? Can you give me the name of same of
23 Q. ‘Yes, 23° the sub Investigators Hat you hired?
24 A. If there were outpatient visits, we would 24 A. Lhtred Dr. Milford, and Dr. Maricollari,

38
May Reporting Service

 

46
May Raparting Service

 

09/13/2019 03:52:35 PM

Page 37 to 40 of 155

10 of 54 sheets

 

 
 

Case: 4:258-0Vv-Gfe59-Pre

Roc. # TOi-2 Filec: 07/23/26 Page: 11 of 39 PageiD # 887

 

 

42
May Reporting Sarvice

 

4 QQ Can you spall that one? 1 Ina study like thls where there are a lot of needle
2 A. M-A-R-K-O-L+L-A-R-I-A. There was Dry 2 slicks versus one catheter, which is safer for the
3 Tables, 3 patient? Or for the study participant, I should say?
4 Q. Spelled like it sounds? 4 MS, DREW: Object to the form of the
5 A. Yes. And Dr. Buchanan. There was also a & question; vague,
6 Dr, Scaduto, who I did not hire, He started at the 6 You can go ahead and answer,
7 same time as me, and was hired by Latifa. 7 A Universal pracautions are sed. You're
8 Qa Can you spall Scaduto? 8 using new needles for each stick. There shouldn't be
a Ac S-C-A-D-U-TO, 9 a difference,
16 Q Okay, Bld you have to fire any of those 10 Q. (BY MR. WENDLER} Okay, And If universal
94 doctors? 11 precautions are not used, which Is safer for the
12 A. Dr, Scaduto. 12 partlelpant?
13 Q. And what was the reason for his 13 MS, BREW: Object to form of the
14 termination? 14 question; vague as to what Isn't being followed by
16 A. He had problems with his licensure, 46  unlversal precautions,
16 @ Was Br, Scacduto Involved In either of the 16 Subject to that, you can go ahead
17 studies that we're here about, Study 1 or Study 27 17 and answer,
18 A. No. 18 A. I can't -- Universal pracautions Is such a
19 Qa Okay, Back to the hirtng and firlng. You 19 standard In medicine. XY can't Imagine not following
20 didn’t participate In any of the hirlng or firing of 20 untversal precautions, I can't,
21° anyone, other than sub investigators; am 1 correct? 21 Q@ (BY MR, WENDLER) And the reason you want
22 A Correct, 22 ~~ to follow the universal precautions is you want to
23 Q Ckay. Did you ever have any Input on any 23 try bo avold transferring blood-borne pathogens like
24° termination decisions on any of the other Pharma 24 Hepatitis C; correct? .
44 43
May Reporting Service May Reporling Service
4 Medica employees? 1 A. Corract.
2 A. If I saw something that I was concerned 2 Q. Allright, So, if those universal
3 about their job performance, I would certainly say ~~ 3 procedures are followed, there ts no risk of transfer
4 talk to that Individual, and report [t to that 4 of blood-borne pathogens like Hepatitls C; am I
5 individual's supervisor, 5 correct?
6 QQ. Okay. And had that ever happened when you 6 A. Correct,
? were employed by Pharma Medica? 7 Q, Okay. If the universal procedures are not
8 A. Yas, 8 followed, which Is the safer option for the study
9 Q. Under what clrcumstances? 8 participant, the needle sticks or the catheter?
410 A. T don't know that I can give you a 10 MS, DREW: Same objection.
11 specific example. 1 was at Pharma Medica ona 11 A. _ I don't know that I have an answer for
42 full-me basis, and I was In the clinics. I would 12 that. I can't think of a circumstance where I would
43 observe things, Probably the most common would be a! 43 not follow universal precautions.
14 mouth check by a phlebotomist that I didn't think was | 14 @ (BY MR, WENDLER) Okay. Well, were you
15 done properly. 15 constantly monitoring all of the phlebotomists when
16 Q Okay, Can you think of any other examples 16 you worked at Pharma Medica?
47 where you had to talk to a phlebotomlst's supervisor 17 A. Was I constantly monitoring them? No.
978 about the phlebotomist's work? 18 GQ.  Gkay.
19 A. I can't think of any other, off the top of 18 A. Thad other job responsibliitias.
20) my head, 20 Q Okay. So you sald you can't Imagine a
24 Q. Okay, With regard to avolding the 21 situation where you wouldn't follow the universal
22 transfer of blood-borne pathogens like Hepatitis C, 22 procedures, But If there Is a situation where one of
23 which do you feel {s safer for the patlant, the 23 the phlebotomists Is not following the universal
24 needle stick or the catheter In a situation where «- 24 == procedures at Pharma Medica, which Is the safer

Aa
May Reporting Service

 

11 of 54 sheets

Page 41 to 44 of 155

09/15/2019 03:52:35 PM

 

 
 

CBSE: 4:78-CV-O1859-PLE poo: #: 101-2 Filed: 07723/20

La

Page: £2 of 39 PageiD #: 888

 

 

 

1 avenue for the participant, the needle sticks or the 4 precautions tralning.
2 catheters? a Q. Okay.
3 MS. DREW: Object to the form of the 3 A. = The blood-borne pathogens training, As
4 question as to what part of the universal precautions 4 far as what thelr education was before they stepped
6 not being followed. 6 inthe door, I can't speak to thair education before
6 Subject to that, go ahead and 6 they arrived,
7 answer, 7 @ Okay. The universal precautions training
8 A. Lunderstand that you're saying there was | 8 and the blood-borne pathogens training, In those
9 more needle sticks -- 9 training procedures, do they ever stick needles into
10 Q. (BY MR, WENDLER) Yes. 10 Ilve human being's arms?
44 A. -- than with a catheter. I don't know 1t A. No.
42 that i can assume that one is necessarily safer than | 12 Q. Okay. So fs it fair to say then that you
{3° another, And our phlebotomists were trained in 13° don't know, Dr, Jordan, If any of the phiebotomists
14 unlversal precautions. 14 hired by Pharma Madica had prior experience sticking
15 @ Okay. Well, let me ask you this: The 45 needles Into live human belng's arms before coming to
16 phlebotomists that were trained, dic Pharma Medica 16 work for Pharma Medica? You don't know If that
17 ever use any Interns for phlebotomists? 47 happened or not; am 1 correct?
18 A Yes, 18 A. You had been tallting about interns,
19 Q. Did Pharma Medica ever use phlebotomlsts 419 Q@ Uh-huh,
20 who had no prior experlence on real human, sticklng 20 A. 8a, interns were there for a short period
21 needles Into veins before they came to work at Pharma 21. of time. They weren't necessarily going to ba
22 Medica? 22 continued to be hired on, and to continue to work.
23 A. I don't know the training of the 23 Q. Fair enough. I did switch, Is there a
24 interns -- 24 = difference between a phlebotemist and an Intern?
46 47
May Reporting Service May Reporting Service
4 Q. Okay, 1 A = §6Yes.
2 A.  ~» that were used. 2 Q@ = All right, What's the difference?
3 Q Allright, Do you knew anything about the 3 A. An Intern Is stl! In training.
4 tralning that the Interns received before coming to 4 Q Okay, So, back to my quastion! Do you
5 work for Pharma Medica? 6 know If there were any thterns that were brought Into
6 A. So, they would be trained at whatever 6 Pharma Medica who had no prior experience sticking a
7 school of phlebotomy that they were golng to. 7 needle in a live human belng's arm before coming to
8 Q. Yes, Okay, & work at Pharma Medica? Do you know, elther way?
9 A. So, I'va not visited those schools, I 9 A. And I didn't bring the Interns in. I
16 have not seen their -- 10 didn't interview the Interns. I wasn't the one who
41 QQ. Specific training? 11. was Involved In bringing them In. I don’t know what
12 A. Uh-huh. 12 their training location entailed.
13 Q. Correct? 413 Q@ Okay. Then You don't know what thelr
14 A. Correct. 14 experlence entailed in terms of sticking needles Into
15 Q@. So, back to the question: Do you knew ff 16 (ive human belng's arms; correct?
16 there were ever any Interns that were used by Pharma 16 A I do not.
17 Medica who, prior to coming to work for Pharma 17 Qa. Allright. The phlebotomists, do you know
18 Medica, had never inserted a needia Into a live human 48 If they had any prior experience In sticking needles
19 being's veln befare coming to work at Pharma Medica? 49 Into human belng's arms, that [s living human belna's
20 Bo you know If that happened? 20 arms, before coming to work at Pharma Medica?
a1 A.  Agajn, 1 was not Involved In their -- When | 214 A. So, I did not hire the phlebotomists.
22 the Interns came to Pharma Medica -- 22 Qa Uh-huh,
23 Q “Uh-huh. 23 A. So, 1 did not Interview them about their
24 A. = thay would do our on-site universal 24 axact background and training.
A6 48
May Raporting Service May Reporiing Service

 

09/13/2019 03:52:35 PM

Page 45 to 48 of 155

12 of 54 sheets

 

 
 

 

 

 

Case: 4:78-cV-61859-Pre Bo. #: LOi-2 Flea: 07/23/20 Page: 13 of 39 Pagelp #: 8383
4 @, — And therefore, you don't know If they had 1 dasing the.
2 any experlance} corract? 2 Q Okay. I guess my question wasn't quite
3 A. correct, 3. oclear, My understanding was that the participants
4 @  Ailright. You sald there was universal 4 would have a tee shirt on with a number on the shirt;
§ precautions tralning, and blood-borne pathogens 5 correct?
6  tralning for the Interns to follow -~ 6 A. Yas.
7 A. Uh-huh, 7 Q. — And they would be called up for their
8 QQ -- when they came to -« came onte Pharma 8 blond draw by the shirt number; correct?
9 Madlea; right? 9 A. Yas,
10 A |= Yes. 10 Q. — And the phiebotomists or the Interns would
1 Q@. ‘By the way, were the Interns pald, or were 41 have a certain tima mit te get the blood drawn; Is
12 they there just for the credit hours? 12 that correct?
13 A. I believe it's for credit hours. 13 A The goal is to draw It on the dosing
14 Q Okay. Who taught the interns the 14 minute, But If there was difficulty with the blood
45  unlversal precautions training, and tha blood-borne 18 draw, that didn't always happen, But we recorded the
16 pathogens training? 16 thne that the blood was drawn.
17 A. I belleve that was done through our HR 17 Q. Okay, And my understanding, and correct
18 administrator. 18 me lif Pm wrong, but there was a Umer that allowed
19 Q. And who was that? 19 for one minute for the blood draw for each
20 A. Debbie Elderten. 20 participant. Is that your understanding?
a1 @. Can you spell her last nama? 24 A. We want to draw the blood sample according
22 A. E+L-D-E-R-T-O-N, 22 «to thelr dosing minute,
23 Q. ‘There are currently no Pharma Medica 23 a. Okay.
24 employees that worked at tha St, Charlas factlity 24 A. So, yes.
49 61
May Reporting Service May Raporiing Sarvice
1. where you worked that are still employed by Pharma 1 Q Okay. And what happened If you couldn't
2 Medica, to your knowledge? 2 get the blood drawn within that minute? Do you tell
3 A. No, 3 the participant to go elsewhere, and pull up the next
4 Q. Am ET right? 4 participant, or what happened?
5 A. To my knowledge, correct. Yes. Dr. Khan § A We typically would have what we would call
6 still works for Pharma Medica. He was here on-site 6 a backup draw person. So, If there was difficulty
7 fora bit, but he's back In Canada. 7 drawing a subject's blood, they would be diracted to
8 Q, Anyone else, besides him? 8 go te the next table, and the backup draw person
9 A. No, 9 would draw the blood.
10 G Okay. Now, since you worked at Pharma 40 @ Okay, And just so I'm clear, where the
14. Medica on a regular basis, !s it correct that there 41. blood draw area was, did you say there Were no video
12 were actually fn the blood draw areas -- What do you 412 cameras observing that area? :
13 call the blood draw areas? 43 A, Limow that I've seen video camaras
14 A. Callit the blood draw area. 44 directed to the parking lots, Into the dosing areas.
15 Q@. Okay. Were there timers set up there so 46 I don't know that it was specifically pointed at the
16 that the participants would came in, and they would 46 blood drawing araa.
17 have to have their blood drawn within a certain time? 47 Q. Was there a place at Pharma Medica In St,
18 A. Uh-huh, 18 Charles where you could actually watch the video feed
19 Q. = ‘Yas? 48 ona TV screen, ara monitor?
20 A. Yas, 20 A. You woatild have to log Into a computer
21 Q Okay. Do you know what that tlme [mit 21 network access,
22 was? 22 Q, So, you could do that through your
23 A. ‘So, the protoco! would list certain time 23 computer?
24 polnts that the blood wes to be drawn, based on their = | 24 A You know, Mo sald ha was going to give me
50 52
May Reporting Service May Reporling Service

 

13 of 54 sheets

Page 49 ta 52 of 155

09/13/2019 03:52:35 PM

 

 
 

e

mr

'O7/23/20 Page: 14 of S33 PagelD #. 880

+

 

 

Case: 4:16-cV-04659-PLE Doc. #: LOi-2 Fie
4 access. I never, never used it from my office, So I 4 Dr, Khan, er anyone else, and the person at the other
2 never viewed that, If I needed to view somathing, 1| 2 end of the phone would say, 'Hey, I just saw on the
3 would typically have gone to either Mo or Shabaz's 3 video feed samething happened, and J want to draw
4 offica to viaw It, 4 your attention te It.’ And tha something could be
§ q. All right, Se at Mo's office, or Shabaz's & anything?
6 office you could watch the video feed that Pharma 6 A. Idon't belleve so.
7 Medica had fn St. Charles; correct? 7 Q. Do you know If that ever happened to
8 A. You could. 8 anyone at Pharma Medica Jn St. Charles, that they
8 @. And Mo and Shabaz had an office in St, § recelved a phone call from someone who was watching
10 Charles; correct? 10 the video feed, and wanted to bring thelr attention
{1 A. Yes, 11 to some problem?
12 Q@, And that's where you would -- 42 A.  Idon't know.
13 A. Uh-huh, 18 Q. Did anyone ever tell you, Dr. Jordan, why
44 @ = on occasion watch the video feeds; 14 the video cameras were there in the first place?
46 correct? 465 A. I don't knew that they specifically told
16 A, Uh-huh. 16 me why they were there,
17 Q. Yes? 17 Q,  Generaily, did anyone tell you?
18 A. = Yes. 18 A, Other than just to know that they wera
19 Q. Do you -- And as you sit here today, you 49 there, so if thera was preblems with the dosing, or
20 just don't recall whether there was a video feed for 20=«if they were directed at the parking jot, as well, If
21 the blood drew area; correct? 21. ‘there was any problems In the parking lot.
22 A. We had multiple different clinics. When 22 Q@ Okay. What would the parking lot
23 yau look at the screens, there's multiple differant 23 problems, what would that entall?
24 areas where videos were. I couldn't tell you with 24 A. = Well, people's cars were out there, If
53 55
May Reporilng Servica May Reporing Service
1 certainty, 'Did it that get this blood draw area?’ 4 there was any reports that someone's car had been
2 It might have. It might not have. 2 tampered with, that thare was --
3 @. When you say there were multiple different 3 Q Okay,
4 clinics, are you talking about there were different 4 A. -~ cameras.
6 studies going on simultaneously? 5 Q@ Did you aver ask anyone, Dr. Jordan, If
6 A. Yes. 6 there ls any video recordings made of the needle
7 Q. Okay. And then you sald that you never 7 stick area during Study 4 or Study 2 that we're here
8 accessed the video feed from your camputer at your 8 about today?
§ office. Did you ever access the video feeds from a A Did I aver ask anyane?
10 your computer at home? 40 q. Right.
11 A. Oh, no, 11 A. No, I didn't ever ask anyone.
12 Q. Could you, If you had wanted to? 42 Q@. You want to check that?
13 AW No 43 A. That's okay.
14 Q. Bs you know who occuples the Pharma Medica | 44 QQ. Allright. During your employment at
18 facility currently? The St. Charles facillty, that 45 Pharma Medica, at any time, have you ever been
16 |s? 16 alerted to a needle stick from any employee, or
17 A. No. 47 Intern, or phlebotomlst that was not In compliance
18 Q. ‘Did you ever recelve a phone call fram Dr, 48 with the untversal precautions training, and
18 Khan, or anyone efse, to report they saw something on 19 bleod-borns pathogens tralning?
20 a video-camera feed, and wanted to draw your 20 A. No,
24 attention to ft? Did that ever happen’? 241 Q. You never heard of someone sticking a
22 A. Can you say that one more time? I'm 22 = participant with a needle, and then using the same
23° sorry, 23 needle on another participant?
24 Q. Sure, Did you ever get a phone call from 24 A. No.

54
May Reporting Servica

 

66
May Reporting Service

 

09/13/20£9 03:52:35 PM

Page 53 to 56 of 155

14 of 54 sheets

 

 
 

rilea: 07/23/26 Page: 15 of SS Pagelb #: 89t

 

 

1 @ No one ever reported to you that ona of 4 future, and to check the source Individual, If they
2 the people drawing blood used a needle on one 2 give you authorization. And In the casa of HIV,
3 participant, and tried to use it on @ second 3 there is pre -- I'm sorry, Post-exposure prophylaxis
4 participant? That was never reported to you? 4 that can be offered. So, there are definitely
5 A. That was not reported to me, 5 procedures that you would fellow, If that were to
6 QQ. Okay. And just so I'm clear, when you say 6 happen.
7 that that was never reported to you, It Was never 7 Q@. Okay. And you would fallow all of those
8 reported to you that someone at Pharma Medica in St, 8 procedures, because you know that If a person uses
9 Charles drew blood from one patient, and used the 9 the same needila on two participants, tha second
40 same needle te draw blood on another patlent, or 10 participant has a risk of contracting blood-borne
11 attempted to use the same needle to draw blood on 41. pathogens from the first particlpant, correct?
12. another patient or particlpant, either by a 42 A. I know that that first participant
43 participant himself or herself, or by an employee, or 44 would've been screened sa that they should have bean
14 an intern; am E correct? 14 healthy to be In the study. But still, there is a
16 A.  Cartainly no employees, I do not recall 16 risk, lf there Is a needle stick, and you would still
46 any -- any volunteers telling me that. But certainly 16 addrass that risk,
17 no employees. 47 Q, Okay, And you said the first patient had
418 Qa. Okay. How about participants? Did any 18 been screened, but you told me earlier that thare [s
49 participant ever tell you, ‘Hay, look, That woman 419 a possibility that somebody can test negative for the
20 tried to use the same needle on two participants, or 204 Hap ¢ antibody, but still have Hep C; correct? -
21 the woman did use the same neadle on two 21 A. That Is correct,
22 = participants.'? 22 Q, Allright. So, you would follow the
23 A, No, 23 pracadures, if you saw the same needle being used
24 Q. That never happened? 24 twice on two different particlpants, because you knew
57 59
May Reparling Service May Reporing Service
4 A. No. 4 the second participant ran the risk of contracting a
2 Q. Okay. If you had observed an employee or 2 blood-borne pathagen from the reuse of the neadla;
3 an Intern at Pharma Medica using the sama needle on 3. correct?
4 two different study participants, what would you have 4 A. = Correct,
§ done? § @. | asked you eariler If you had ever fired
6 MS. BREW: Object to the form of the 6 anyone. And you sald that you were In charge of the
7 question; improper hypothetical, 7 sub Investigators only. But do you know If anyone
§ You can go ahead and answer. 8 else at Pharma Medica ever fired any phlebotomlsts?
8 A. ‘That would've been very shocking to sae, 9 A. Ido now phiebotomists were terminated.
10 If i would've seen someone not change the needle, I 10 a. Okay.
41 would've sald, 'No, don't stick that, You've already 11 A. I was not typically Involved En that
12 usad that.’ 12. dacisfon.
43 Qa, (BY MR, WENDLER) Okay. What if you saw 13 QQ. - Do you know why any of them were
14 someone Using the needie on the second participant, 414 terminated?
415 and the needle was already in the patient's -- in the 15 A. Wehad a wide number of phlebotomists, I
16 particlpant's arm? What would you do? 16 believe the most common reason was for attendance,
17 A. You would tell them to take the needle 17 Q = Okay. Do you know If any of the
18 out, And then you would have to handle the 48 phlebotomists were ever fired for not following the
19 situation, which would be -- If there fs concern 19 blood-borne pathogen --
20 about a needle-stick Injury, thera ara procedures to 20 AW) I'm not aware.
21 follow. 21 Q.  - procedures?
22 Q. And what are those procedures? 22 A. T's not aware of the Individual reasons
23 A. It would be to draw blood taste to 23 why all of the phlebotomists were fired,
24 determine thelr antibody level now, and then in the 24 Q. Okay. Who was Jn charge of hirlng and
58 60
May Reparling Service May Reporliing Service

 

 

15 of 54 sheets

Page 57 to 60 of 155

09/13/2019 03:52:35 PM

 

 
 

a: O7/23/20 Page: 16 of $8 PageiD #: 892

 

 

 

 

Case: 4:58-cV-01659-Pre Doc. #: £6i-2 File
{firing the phlebotomlsts? Do you know? 4 Q@ (BY MR, WENDLER) Uh-huh,
z A. = Typically, our HR department would be. 2 A. Most participants did not want to have
3 Q. Debbie again? 3. tape on their arm.
4 A, She was part of the HR team. 4 a Right.
5 Q@. = Again, would she be In charge of hirlng § A. Because of the multiple blood draws, tapa
6 and firing the phlabotomists? 6 on and off would be Irritating. So, they would use
7 A. It would be Donna Hileman. 7 tha cotton balls. The cotton ball would have to go
g Q. Donna Hileman? H -- 8 somewhere,
a Avo TeLeEeMeARN, a Q Right.
10 @. What about the Interns? Who was In charge 40 A. If they were on a seated restriction, they
41 of bringlng In and getting rd of the Interns? df would commonly put it on a cup on the table that
12 A. E know that Donna did that, as well. 42 staff would come by and collect the cup to put It In
13 Q. Do you agree, Dr, Jordan, that It's not 13 the -- to dispose of them,
14 safe to let different study group participants share 14 GQ = Right. So back to my question: Do you
45 the same unmarked plastic cups to dispose of bloody 15 think it's safe or unsafe to use the same type of
46 cotton balis when drinking cups on the tables are 18 cups for bloody cotton balls as water drinking cups
47 Identical? 17 on the same tables?
18 MS, DREW: Object to the form of the 18 A. I guess I don't -~
19 question; Improper hypathetical, 19 MS. DREW: Sama objection,
20 You can go ahead and answer. 20 You can answer,
21 A. So, I'm sorry. Say that question again. 24 A. can't see how a subject would try to
22 Qa. (BY MR. WENDLER} Sure, Let me just back 22 drink the bloody cotton balls.
23 up and preface It by a little explanation. 23 G (BY MR. WENDLER) Okay, So you think it's
24 I've seen photographs of the blood draw 24 safe to have that, the sama typa of cups for bloody
64 63
May Reporting Service May Reporting Sarvice
1 area where there was a cup for bloody cotton balls { cotton bails as for water cups on the same table?
2 that they used to, you know, absorb the blood after 2 You think it’s safe?
9 the needle sticks, Do you knaw what I'm talking 3 MS. DREW: Same objection;
4 about? 4 argumentative.
5 A. = Yes. 6 You can answer,
6 Q. Okay. And on those tablas thera would 8 A.  Imean, I clearly don't want a subject to
7 also be a water cup for the participant. Do you know 7 ingest someone else's blced, That's not appropriate.
8B what I'm talking about? 8 Idon't--
8 A. Yes. 8 QO (BY MR, WENDLER) Not safe?
10 Q@. Bo you think R's unsafe to let different 16 A, Yeah,
1% participants share the sarna unmarked plastic cup to 14 MS, DREW: Object to the form.
42. dispose of bloody cotton balls when the drinking cups 12 A. Not safe,
13 on the tables are identical to the bloody cotton ball 13 Q (BY MR. WENDLER) Okay,
14 cups? Do you think that's unsafe? 14 A. Not safe for a subject to drink «~ to
15 MS, DREW: Same objection, 15 ingest someone alse's cotton ball.
16 A. Are you asking HI think a subject would 46 a. The interns that Pharma Medica used, do
17) try to drink a> 17 you know how they were recruited?
18 Q. (BY MR, WENDLER) No? 18 A. Ido not.
19 A. — -- thing of cotton balls. 19 Q@ Allright, Do you know If any of the
20 Qa Neo, No, I'm asking you: Do you think 20 tnterns were tasted for blood-borne pathogens before
21 It's safe or unsafe to have Identical cups for bloody 21 coming onboard and working at Pharma Medica?
22 cotton balls and water cups on the same table? 22 A. Ido not.
23 MS. DREW: Same objection, 23 Q. How about the regular employees, the
24 A. You know, you have -- You're bleeding. 24 phlebotemists or other employees, do you know If they
62 64
May Reporting Sarvice May Reporting Service
Page 61 to 64 of 155 16 of 54 sheets

09/13/2019 03:52:35 PM

 

 
 

Neb ley a 5 L 7

Case: 4:18-cV-G1859-PLE Doc. # 104-2 Filed: 07/23/20 Page: 17 of 39 PagelD # 89%

 

 

41 were tested for blood-borne pathogens before coming 4 QQ. Okay, There were never any Hepatitls C

2 to work for Pharma Medica? 2 trlafs at Pharma Medica --

3 A. Idonot. 3 A No.

4 Q. Generally speaking, Dr. Jordan, as a 4 GQ. -- In St. Charles, to your knowledge?

§ person tralned In medicine, do you agree that a 6 A. No,

6 needle should never be reused in a clinical testing 6 Qa. Right,

7 lab environment Ike Pharma Medica? 7 A. No.

8 A. Yes. § Q, Correct?

9 Q. Okay. Do you agree that Mr. Wallace 9 A, Correct.
10 would've never gotten Into a study at Pharma Medica 410 Q. Was Mr. Wallace tested for Hepatitfs C
11. If he had tested positive for Hepatitis C? 41 before each Pharma Medica study that he participated
12 A. Yes, 12° {n?
13 Q. And do you agree that now that he has 13 MS, DREW: Object to the form of the
14 tested positive for Hepatitls C he is no longer 14 quastion; speculation to the extent of her time
15 allgible to participate In pald studies by Pharma 15  perlod at Pharma Medica.
16 Medica? 14 Go ahead.
17 A. Soa, our St. Lauls site is closed down, 17 A. = That's true.
18 Q. Okay, 18 Part of the general scraening criteria at
18 A. ‘There are Hepatitis C trials going on. 19 Pharma Medica would be to test for Hepatitis C
20 a Okay, 20 antibodies.
21 A. Are they doing them at Pharma Medica 21 QQ. (BY MR, WENDLER) And that has always been
22 Canada? I can't -- I don't know what studies they're! 22 the case slnce you worked for Pharma Medica?
23 doing thera, 23 A. Since I worked for Pharma Medica, yes.
a4 Q. Soin order ta get into a Hepatitis C 24 Qa. So, ]F Mr, Wallace wanted to get Into

65 87
May Reporting Service May Reporiing Service

41 trial, do you have to have a history of having 1 Pharma Medica's study during the time you worked for

2 Hepatitis C? 2 Pharma Medica, he had to be pre-tested or

3 A. It would be in the inclusion criteria. 3 pre-screened, and not test positive for Hepatitls C;

4 @ Okay. And how many of those studies are 4 am correct?

5 there, do you know? 5 A Yes.

6 A. I don't know. 6 Q, Okay. Can you tell me, Dr, Jordan, what

7 QQ Okay, Are they few and far batween, or 7 ara the symptoms one would expect, if they had

& are they pretty -- 8 Hepatitis Cr

9 Ae I don't know, $ A. The vast majority of peopla who have
16 Q Okay. Other than the Hepatitis C trials, 10 Hepatitis C are asymptomatic,
41° are you aware that Mr. Wallace Is no longer eligibie 41 Qa. Okay. Hew about the ones that have
12 to participate In any clinical studies because he has 42 symptoms? What are the common symptoms in those
13 tested positive for Hepatitls C? 43 people?
14 MS. DREW: Object to the form of the 44 A. The common symptonis would be fatigue,
16 questlon; speculation. 45 nausea, jaundice, pale stools, dark urine, and
16 You can answer, if you know, 16 abdominal pain.
1F A. = Again, It would depend on the 17 Q@. Did Mr. Wallace have all of those?
18 Inclusion/exclusion criteria of the study. If it's a 418 MS. DREW: Object te the form of the
19 healthy-volunteer study, then he wouldn't qualify. 48 question; speculation,
20 Q@, (BY MR, WENDLER) Okay, And the 20 if you know,
24 hundred-pius Pharma Medica studies that you did In 241 A. Icouldn't say that he had all of them. I
22 St. Charles, were they all heaithy-volunteer criteria 22 know he had several symptoms.
23 studies? 23 GQ. (BY MR, WENDLER) Okay. Can you tell
24 A. They were. 24 me-~-- I know you told me before that you're not an

66
May Reporting Service

 

68
May Reporting Service

 

17 of 54 sheets

Page 65 to 68 of 455

09/13/2019 03:52:35 PM

 

 
 

Case: 4:18-cy-61859-PLe Boci#: f6r-2 Filed: 67/23/20 Page: 18 of $9 PagelD #: 894

 

 

 

 

41 expert on Hepatitis C, But can you tell me, what are 1 find specifically. I do ramember that he had had
2 tha long-term haalth consequences of Hapatitls C, ff 2 elevated liver enzymes.
3) you know? 3 Qa. Are you looking for the adverse --
4 MS, DREW: Object to the form of the 4 A, X'm loaldng past this stuff,
§ question; to the extent there are different types of 5 @ Adverse event reports, is that what you're
6 Hepatitis c, 6 looking for?
7 Go ahead. You can answer, 7 A. t think: i'd probably ba there,
8 A. Okay. So, the long-term consaquences of 8 Q@ 1 probably have that marked for you, If
§ Hepatitis C? The long-term consaguences could be 9 you -- Okay, Do you have the Wast-Ward one In front
10 cirrhosis, fibrosis, and cancer, , 40 of you?
41 Q. (BY MR. WENDLER)} Have you ever heard of 44 A. That's not the one that -- That would've
12 Hepatitis C causing arthritls? 12 been, I believe, the sponsor is the one who does
43 A. _ I don't know that I can say that I'va 43 that,
14 specifically heard of it causing arthritis. 14 Q. —_—- Hera, let me just mark as Exhibit No, 3
15 Q. Bo you know, elther way, wheather Hepatitis 46 the adverse event report, I think that might ba what
16 (can cause or contribute to arthritis? Do you know, 46 you're looking for,
17 alther way? 17 (Whereupon, Plaintiff's
43 A. = Cirrhosts can be Involved in a lot of 18 Exhibit No, 3 was marked
19 other processes, Arthritls does not sound famillar 19 for Identification by the
20 asa common association with Hepatitis C, to my 26 court reporter, }
21 knowledge. 24 A. «Yas,
22 Gs All right. On the morning of June 26th, 22 Q@. (BY MR, WENDLER} Okay. And that Is the
23 2016, I'll take you back to whan you want to Anderson 23 adverse event report related to Mr. Wallace that you
24 Hospital In Maryville. Do you remember that day? 24 helped create; am I corract?
69 741
May Reporting Service May Reporting Service
4 A. Ido, 4 A. ‘Correct.
2 Q. Okay, What was the purpose of that visit? 2 Q. And If wa look on Page i, which Is Bates
3 A So, as the principal investigator, subject 3 numbered 09261, it lists the sponsor as Roxane
4 safety is my job. And if one of my subjects ended up 4 Laboratorles, Inc., and the [nvestigator, Dr. Heather
5 In the hospital, I'm concerned about them, and I want 6 Jordan; correct?
6 to see how they are. 6 AY Yes,
7 Qa. Okay, 7 a. All right. So, I guess the question that
6 A. The sponsor neads to be awara if there Is 8 brought us here Is: What symptoms were you aware of
9 any serlous adverse events, And to be able to 9 that Mr. Wallace was having before you arrived at
10 communicate to the sponsor that one of the subjects 10 Anderson Hospital on June 26, 2016?
44 had something happen te them. The sponsor wants to | 11 A. We had done blood tests to show that his
12 know those things. 12 liver enzymes were elevated.
13 Q. ‘Ware you concernad, at that point, that 13 Q. Uh-huh.
44 perhaps Mr. Wallace had had an adverse event from the 44 A And 1 -- My understanding was after -- Let
15 medication that was administered by Pharma Medica? 15 me find it here, So, reviewing the record, I'm just
16 A. At the time that I was golng, I didn't 16 trying to find the day that fe had -- He had blaod
17 know the whole story. I had heard he was in the 17 drawn on the 25th that was markedly elevated. And so
18 hospital. Most of the subjects in our studies don’t 18 weaddead on bicod tests to see if we could determine
19 end up In the hospital. 49 If thare was ~~ what the cause of the efevation of
20 GQ. Well, what did you know when you went to 20 those livar anzymes were,
21 the hospital? What did you know? Before you arrived at Q Uh-huh.
22 there, what did you know about Mr, Wallace's 22 A, And then the next day, It was reported to
23 conditlon? 23 me that he had been -- £ don't know that ff was that
24 A. I would have to fook back in the racord to 24 next day.
70 72
May Reporting Service May Reperting Service
09/13/2019 03:52:35 PM Page 69 to 72 of 155 18 of 54 sheets

 

 
 

ba CORE

 

 

Case: 4:78-cV-6185S-Pre Bec. #: 262-2 Flea: 67/28/20 Page: £9 oi SS PageiD #: 89S
4 This adverse event report says that it was 1 A. Bio Pharma Services,
2 the 27th that we found out he had been admitted to 2 Q. Okay. And let ma ask you this, Ih
3. the hospital. And being admitted to the hospital 3 general, about the adverse event report, Are these
4 doas meat the criteria for a serious adverse event. 4 sent to the federal government?
5 Q. Okay, Just for potnt of clarification, I 5 A. So, we document it, and send it to the
6 think you went to Anderson Hospital on the 26th of 6 sponsor, The sponsor does have reporting
7 June; did you not? Oh, I'm sorry. Your report says 7 requirements to the FDA,
8 the 27th of June, 8 QQ.  Albnight, And we have -- I'm golng to
9 MS. DREW: Correct, Yeah, 9 mark as Exhibit 4, which appears to be a lot of
19 a. (BY MR. WENDLER) Okay. Well, let me ask 10 duplication of Exhibit 3, The West-Ward Himka
17 you this: How did you know Mr, Wallace was at 11. adverse avent report.
12 Anderson Hospital? 12 (Whereupon, Plaintiff's
13 A. ‘The study coordinator had told me early In | 13 Exhibit No, 4 was marked
14 the morning that he had been admitted to the 14 for Identification by the
16 hospital. 15 court reporter.)
16 GQ. And who was the study coordinator? 16 Q (BY MR, WENDLER) Is this Exhibit 4, is
17 A. We had threa study coordinators at that 17 this what was submitted to the federal government
18 time. I can't recall if It was Stacey or Israa. But 48 with regard to Mr. Wallace's conditlon?
49 one of them let me know that he was in the hospital. | 19 A. This would have been done by the sponsor.
20 Qa. What's Stacey's last name? 20 Q. Yes.
24 A. Miner, 24 A. So it would -« It appears that It Is.
22 Q  MIE-- 22 Q. = Allright, Se the study that you helped
23 A.  M-I-N-E-R, 23 create, the adverse event report that we've marked as
24 Q@. And what's Israa? 24 Exhibit No. 3, was not sent to tha federal
73 76
May Reporting Service May Reporting Service
4 A. I-S-R-A-A, 41 government. Instead It was sant instead to the
2 Q, Last name? 2 sponsor; correct?
3 A. Diab, D-I-A-B. 3 A. Correct.
4 Q Okay, One of these two persons told you 4 Q. And the sponsor, In turn, created a report
65 that Mr, Wallace was at Anderson Hospital In 6 that duplicates, In large part, what your repart
6 Maryville; right? 6 says, and then sent It to the federal government;
7 A. Yes. 7 correcte
8 Q@ — And you then, of June 27th, or June, 8 A. Yes.
9 whatever the specific date was, you drove over to 9 Q = Okay. Do you know, Dr. Jordan, If these
10 Anderson Hospital; correct? 10 reports, are they suppesed to be confidential? I'm
41 A. ITrede with Louls. 141 Just curlous, if they're sent to the federal
12 QQ Okay. Louis what? 12 government?
13 A. Louis Co. 13 A. So, in the ICF, there is a statement about
44 Q C07 44. who would have access to your records.
15 A. Uh-huh, 15 Q Okay,
16 Q. Yes? 16 A. ‘So, it says, "The following people will
17 A Yes. 17 have access to your study records: The study doctor,
18 Q What's his pesitlon? 18 the study moniter, auditor, sponsor company, or
19 A He was our senior director of clinical 4a research Institution, the United States F.D.A,
20 operations. 20 Q. What's the Bates number of the page you're
21 Q. Do you know what he does now for a Ilving? 21 reading from?
22 A. know he works for a different company. 22 A.  PMRI 00012.
23) I don't know his job title. 23 a Okay. And just so we're clear, Exhibit 3
24 Q@. Do you know the name of the company? 24 and Exhiblt 4 related to Study No, 2 that Mr, Wallace
74 76
May Reporling Service May Reporting Service

 

 

£9 of 54 sheets

Pages 73 to 76 of 155

09/13/2019 03:52335 PM

 

 
 

 

 

Case: 4:78-cv-O2659-Pr€ Poe. #: TOl-2 Filea: 07/23/20 Page: 20 of 39 Pagelp # 896
41 was In} correct? 4 that his ALT reading was more than double the high
2 A, Correct. That language is standard for 2 and of the normal range?
3 the informed consent, So It would be In the informed | 3 A =-No,
4 consent for Study No, 2, as well, 4 Q. According to the same document, on June 21
5 Q. Okay. And It says that you were the § Mr. Wallace's AST, his liver enzyme score was 253,
6 Investigator on the adverse event report. What does & Again, the normal range [s 10 to 40, Do you see
7 that mean, you were the Investigator? 7 that?
8 A. That means that I was a principal 8 A. Yas,
9 Investigator of the study, 9 Q, Did anyone tell Mr. Wallace on June 24
10 Qa Okay, Is that your title at Pharma Medica 10 that his liver enzyme reading was more than six times
11. for all purposes, or just for adverse event reports? 41 the high end of the normal range?
12 A No, for all purposes, 12 A. WhatTI read on the documentation, the
13 QQ Okay, Allright. According to this 13 staff attempted to contact the subject at 16:00 on
14 document that we'va marked as Exhibit No. 3, oh Page 14 Thine 21st, but the subjact was unable to be reached,
15 3 lt says on June 15 Mr. Wailace's AST was 59. 15 anda message was left.
16 First, what [s an AST? 16 Q Okay. So other than leaving the message,
17 A.‘ That’s a shortened name of a common liver |47 no one told Mr. Wallace?
18 eanzyme. 48 A. We attempted to contact Mr. Wallace,
18 a. — And It says that his AST on June 15 was 19 Q. When participants [Ike Mr, Wallace slgn up
20 59, and the normal range Is between 10 and 40; 20 for your studies, did they give an emergency contact,
21 correct? 21 aitarnate number to reach?
22 A Correct, 22 A. = Thay do.
23 Q, = Did you tell Mr, Wallace, or did anyone 23 @, Did sameone try to contact Mr. Wallace's
24° «tell Mr. Wallace, at that point In thie, that his 24 emergency contact?
77 79
May Reporling Service May Reporting Service
1 liver enzymes were high? i A. That was not documented.
2 A. So, it looks like that -- Se, I would say 2 Q. So therefore, It didn't happen?
3. that level, when it comes to liver anzymes, Is 3 MS, DREW: Object to the form of the
4 outside of the normal range. 4 question; misstates the evidence,
5 QQ, Yes, & You can answer,
6 A. It’s not a level that would be a panic, 6 A. Not to my knowledge.
7 urgent phone call to contact the subject. It would 7 Q (BY MR. WENDLER) Okay. On June 21, the
& be, 'You need to come follow-up, and do that not 8 records of Pharma Madica Indicate Mr, Wallace's ALT
9 necessarily on an emergent basis. 9 reading was 471, which Is more than 10 Umes the
40 Q Okay, 40° maximurn for the normal range, On June 21 did anyone
44 A. So according to this, it iooks Ike he was 441 contact and tell Mr. Waliace, or hls emergency
12 contacted on the 19th, 42 contact person?
13 Qa Qkay. So, back to my question: On June 13 A. Again, we attempted to contact Mr, Wallace
14 15 when Mr, Wallace's Itver enzyme level was at 59, 14 at 16:00 on june 21st.
15 and the normal range Is 10 to 40, no one told him on 18 @ Okay, Do you know who attempted that --
46 June 15 of that abnormal reading; am I correct? 16 Strike that,
17 A. That's correct. 17 Do you know who attempted that contact?
16 Q@, = All right, On the same day, June 45, it 18 A. Ican--
49 says Mr, Wallace's ALT was 103, Whatis ALT? 19 Q. And how many times they called?
20 A. = That's another form of 9 fiver test, 20 A, That would be documented In cur adverse
21 Q. — And It says his ALT was 103, and the 21° avants. So, I'm sorry. Can you please repaat the
22 normal range jis nine to 46; correct? 22 date?
23 A. Correct. 23 Q. Sure, On June 21 you Indicated that
24 Q@. =‘ Did anyone tell Mr, Wallace on June 15 24 someone attempted to call Mr, Wallace because hls ALT
76 60
May Reporting Service May Reporting Service

 

 

09/13/2019 03:52;35 PM

Page 77 to 80 of 155

26 of 54 sheets

 

 
 

Case: 418-cV-O1859-Pre Bot LOt-2 Filed: 07/23/20 Page: 22 of 39 PagelD % cov

 

 

4 and AST scores were extremely high; correct? q Q, Okay, So, were you the person that
2 A Yes, 2 actually recelved the lab results?
3 Q. Who? Whe attempted to call him an June 3 A. So, the fab results would come to our
A 21? 4 printer, Then the study coordinator would bring them
§ A. OnJune 21, 1 -- I don't sas -- f don't 6 to me, and I would sign them,
6 know who trled to call him on June 21, 6 Q Okay, And then you would look at the fab
7 Qa. Allright, Well, the adverse event report 7 results, and determine whether the participant needs
8 says, “Staff attempted to contact the subject at 8 to be contacted: right?
9 16:00 June 21, but the subject was unable to be 9 A. = «Yes.
10 reached, and a message was left.” Do you sae that? 10 @. And when you saw the numbers of Mr. AST
44 A. Yes, 41 of 253, and ALT of 471, you knew those were alarming
12 QQ. You don't know who that staff member was? 12 numbers, ana you sald someone needs to contact
413 A. Idonot, 13 Mr. Wallace; correct?
44 Q. And since It says 16:00, is It safe to 14 A. = Yes.
45 assume that there was only one altempt made, a sligie 16 GQ Allright. Dld you expect they would only
16 phone call? 46 attempt to contact him once?
17 A. would say that's correct. 17 A. Wehavea protocol as far as how we can
18 Q@ Okay. And you were looking at some 48 contact subjects. So, typically you would contact
19 records to try to flgure out who made that call, 19 them at the time. And then we can't keep calling
20 What are you looking at? 26 someone over and over again because that could be
24 A. This is the medical adverse evant comments | 21 viewed as harassment. If they don't choose to take
22 page. 22 «our phone call, we can’t make them,
23 Q, Should there be a notation In there to 23 @. So your expectation was only ane call
24 document who made that call on June 21? 24 would be made?
81 8&3
May Raportlig Service May Reporting Service
1 A. Typically, this is where I would lock, I 1 A. We called hlin more than once, We called
2 don't know if it were ~ If It was documanted 2 him--
3. somewhere else, Perhaps It was documented ona lab| 3 @ On dune 217
4 page. I don't know where that time came from. 4 A. Uh-huh, Oh, on June 217 I think that's a
5 Q. Okay. Well, who would be the typical 6 yeasonable, that we called and left a message, and
6 person to make a call ke that to Mr, Wallace? Is 6 yotucan hear thea massage, and call us back.
7 there someone who Is charged with that kind of 7 Q. Okay. So just se I'm clear, it was your
8 responsibility? 8 expectation on June 21 when you saw thase alarming
9 A. =‘ Typically, It would ba a study § numbers that only one call need be made to
10» coordinator. 40 Mr. Wallace, and If he didn’t answer, just leave a
41 QQ. Okay. And who were the study 11. message, and that was sufficient?
12 coordinators? 42 MS, DREW; Object to the form.
13 A, That was Stacey, Israa, and then I beliave | 13 Q@ (BY MR. WENDLER) That was your
14 Ben was a study coordinators, at that tlme, as well. 14 expectation?
15 Q. And what's Ben's last name? 16 MS, DREW: Object to the form of the
16 A. Swan, 16 question, I belleve if misstates her testimony, She
17 @. And why do you say It was their job to 17 did not say alarming.
418 make those calls as -- 18 Subject to that, you can go ahead
19 A. = Typleally, that's -- I would assess the 49 and answer.
20 labs. I would take the labs to the study 20 Q. (BY MR. WENDLER) Go ahead.
21 ~coordinator, If there was any that were particularly 21 A. My expactation was we call the subjact,
22 owt of range, I would say, ‘Call that to thelr 22 and get ahold of the subject, and talk to them, and
238 attention,’ that this parson needs to be contacted 23 «take care of what needed to be done at that tha,
24 ~ragarding these results, 24 That was my expectation, If tha subject doesn't

82
Muy Reporting Service

 

ad
May Reporting Service

 

21 of 54 sheats

Page 81 to &4 of 155

09/19/2619 03:52:35 PM

 

 
Fitea: 07/23/20 Page:

. 22 Of 39 PagelD # 898

 

 

 

 

? answer their phone call, then we need to laave a 4 Q. Right.
2 message, 2 A. Tie INR, the muscle snzymes, the renal
3 Q Okay. And Is thera a reason you didn't 3 panel, and the Hepatitis panel to get a broader
4 contact Mr, Wallace's emergancy contact person? Just 4 pliature. And sonmte people would ba symptomatic, and
&  naver oceurrad to you? 6 so that was I need ta sea him. 1 mead to sea how
6 MS. DREW: Object to the form of the 6 he's feeling, I remember that I was like, “When can
7 question, 7 hecome in?" And so thay told ma he could come in
8 A. I We just -~ I can't answer that. I 8 the next day. So, I will bathere. I need to take
8 don't know, 8 care of him, and make sure he Is ~ Is okay.
10 Qa (BY MR, WENDLER) Okay. All right. Let's 40 Okay. You understood Mr. Wallace [lved in
44 move on to next readings, Tt looks Ilke on June 25 14 Iinois: right?
12 we have some more readings that came In; correct? 12 A I-- I don't know that I knew where he
13 A Yas. 13 lived at the time.
14 QQ And on that -- Strike that, 44 a Okay. Well, regardless of where he fived,
16 On June 25 when Mr, Wallace’s new results 45 ts there a reason that you thought It Important that
16 came In, his AST was now 900 when the normal range it 46 he come back to Pharma Medica In St, Charles,
17 10 to 40; correct? 17 Missourl, rather than go to the nearest emergency
18 A. Correct, 18 room or nearest hospital ta gat treatment for these
19 Q@ And hts ALT on June 25 was 1,800 when the 19 high liver enzyme readings?
20 normal range Is 9 to 46; correct? 20 A, So, our site is Jn St. Charlas,
21 A. Correct. ai Q Uh-huh,
22 GQ, Were you there when his blood was drawn on 22 A And If I'm taking care of you, I'm going
23 the 24th of June? 23 «to take care of you on our site, If you are
24 A. I don't recall, 24 symptomatic, which at the tle, I don't bellave that
B5 87
May Reporting Service May Reporting Service
4 Q. Do you know If anyone told him on the 24th 1. Twas aware that he had symptoms. If I'd had known
2 of June about thease high numbars that pre-dated June 2 hehad symptoms, I would've bean iike, 'Well, you can
3 24? Do you know? 3 goto the emergency room.’ That's always an option.
4 A. I don't naw the person's name. If we are 4 I'd never tell somebody they couldn't go to the
§ calling you back to do repeat testing, we wouldn't do § emergency room, If they were having severe symptoms.
6 repeat tasting for ne reason. 8 Qa. Bue you weren't taking care of him as a
7 Q = Okay. 7 treating doctor, You told me that earlier; right?
8 A. So it should'va bean told to him that, 8 A. Correct.
9 ‘Your liver enzymes are high. We need to re-test 9 a. Okay. So «+
10 them.’ 10 A. But if he is having an adverse event, If
"1 Q. Okay, So the reason that he came in for 14 wedid end of study labs, we're sealing them get
42 the third sample on June 24 was because the liver 412 worse, that's my responsibilty. I need to take care
13 enzymes were so high; right? 4130 of that. And Sf there's -- If there Is something
14 A. = Yas. 14 alse that Is so severe you need to go to the
16 QQ, Okay, And is there a reason why you had 15 hospltal, then that's what we do.
16 him come back to Pharma Medica in St, Charles, rather 16 Q, Okay. Well, did Pharma Medica do anything
17 than just go to the nearest emergency reom or 17 to disstade Mr, Wallace from golng to the hospital
18 hospltal? 18 emergency room at any pelnt In tine?
19 A. ‘So, when I see liver anzymes high -- 19 A. Would I personally ever tell someone, 'No,
20 Q. Uh-huh, 20 you can't go.’? Ne,
24 A. »« the thought Is we need to Investigate 21 Q. Okay, That's not the question. Did
22 further, which we ordered tha further blood tasts, 22 Pharma Medica, not Just you, but did anyone at Pharma
2a Q Okay, 23 Medica, to your knowledge, ever do anything to
a4 A. The blood count, the liver enzymes. 24 = dissuade Mr, Wallace from golng to a local hospital
86 8&8
May Reporting Service May Reporting Sarvice

 

09/13/2019 03152335 PM

Page 45 ta 88 of 155

22 of 54 sheets

 

 
 

case: 478-cV-G1esg-Pre Boo # LOi-2

Filed: 07/23/20 Page: 23 of 39 PagelD #F 899

 

 

 

7 emergency room for these high jlver enzyme 4 QQ. —- That's nat quite -~-
2 conditions? 2 A, I wouldn't -~
3 A, To me, that seems iike a broad question, 3 Q. Sorry, Go ahead and finish.
4 Q, Je ls, 4 A, No. No. What ls your question? I'm
5 A. Tecan say what I did. I would not § sorry.
8 dissuade, If someone -- If I arn seeing elevated 6 Q@. You're not quite answering my question.
7 llver enzymes, and I'm like, ‘Are you sick? Then you 7 First of all, did you want Mr, Wallace to
8 can go to the amergency room,’ That's an acceptable 8 return to Pharma Medica for a fourth round of tests
9 thing to do, 9 on June 26th rather than go to the nearest emergency
10 Q Okay. And you said you would not dissuade 10 room? Did you want that?
41 him from going to the local emergency room. Why 44 A X wanted him to be assessed by someone
12 would you not dissuade him from dolng that? 12 medical. And when you are In the study that Iam
13 A. ‘If someone fs [fl and In need of 43 leading, I'm happy to do that assessment. You are
14 traatmant, that's -- You do -- You take care of the 14 welcome to come here, and I willassess you.
16 patient. That's what's necessary, 16 Q. Okay. So you didn't do anything to
416 Q@ Did anyone from Pharma Medica tell you 16 dissuade him from going to the nearest emergency room
17 that they trled to disstade him from going to the 47 on June 26th; am I correct?
18 local emergency room, and Instead tried to get him to 18 A. Correct.
4198 come back to Pharma Medica for yet another bload 18 Q, Okay. Allright. When you arrived at
20 draw? Did anyone ever tell you that? 20 Anderson Hospital, you wanted Mr, Wallace to sign a
21 A. Not to my knowledge. 21° medical records release farm; correct?
22 Q. Would that be contrary to what you a2 A. It would be helpful. So, when he had been
23 expected of the Pharma Medica people when you worked 23 admitted, he had by definition --
24 there? 24 a Imnot asking you why, I’m just asking
89 o4
May Repertlng Service May Reporting Service
1 A. Yes. 1 your Bld you?
2 Q. Okay. And Is It your testimony that you 2 A. Yes.
3 did not want Mr, Wallace to return for a fourth round 3 Q, Did you want --
4 of tasts on June 26th rather than go to the nearest 4 A Yes,
6 emergency room? 6 Q. -- Mr, Wallace te sign a medical records
8 A. = _It was claar that he needed further 6 release form at --
7 follow-up and testing. 7 A Yes, I did.
é Q. Uh-huh. 8 Qa. ~ Anderson Hospltal? Yes?
9 A. iff can see him, and evaluate him, and 9 A. Yes,
10 see does he look well? Doas he need a Ilver 10 Q. Okay, And when you arrived at Anderson
11. wltrasound? Does he need a CT? These are things 14 Hospital -- Strike that.
12 that I can do. 12 Why did you want him to sign that medical
13 QQ  Ub-ehuh, 13 records release form?
14 A. If I see him and he Is not well, and he 14 A. So, ha was admitted to the hospital.
15 needs urgant care, then I can take care of that. 415 a. Right.
16 Q, Okay. So back to my question, though: Is 16 A. ‘So, part of the reporting criteria Is that
17 |t your testimony that you did not want Mr, Wallace 17 needed to give the sponsor the necessary
18 to retura to Pharma Medica for a fourth round of 418 Information so they could report it to the F.D.A,
18 tests on June 26th rather than go to the nearest 49 Q. Okay. And Mr. Wallace declined to sign
420° emergency room? 20 that medical records release form; correct?
21 A. We contacted him to notify him that his 21 A, I don't -- I can’t ramember If he did or
22 liver enzymes were elevated, and that he neaded to be| 22 not. I think he -- Let's see. I don't recall If he
23 saen, and that I could sea him. That I could see 23 signed It or not.
24 him, and this says the 26th, 24 Q, Okay. Falr enough.
oo 02
May Reporting Sarvice May Reporting Service

 

23 of 54 sheets

Page 89 to 92 of 155

09/13/2016 03:52:35 PM

 

 
 

 

 

 

Case: 4:58-cV-O1659-Pr€ Doc. # TOi-2 Fea 07/23/20 Page: 24 of $9 PageiD # 900
q You sald that you rade to Anderson 1 A. Ne.
2 Hospital with Louts Co? 2 @.  Burlng the screening process, Ifa
3 A. Uh-huh. 3 participant tests positive for Hepatitis C, does
4 Q Right? 4 Pharma Medica report that to the state?
§ A, Yas, 5 A. Typically, they would,
6 Q = Did he drive, or did you drive? 6 Q, Okay, And has that occurred before, where
7 A. He drove, 7 Pharma Medica reported a participant or participants,
8 Q. And where was he when you went in the 8 plural, for testing positive for Hepatitis C?
9 hospital? 9 A. Yes,
10 A. Idon't--T think he was in the hospital, | 10 Q. Who was {t that reported ther? Was that
14. I don't know where in the hospital he was. 41 your job, or someone else's?
42 Q. You went Into Mr, Wallace's room; correct? {2 A. = That would typically be, if it was at
13 A. Correct, 13 screening, It would bea the screening manager who
14 Q. Did Mr, Co come with you Into the room? f4 would typically do that.
15 A. Idon’'t believe so, I think ft was just 46 Q@. Ascreening manager? And who would be a
18 myself. 16 screening manager?
17 Q Okay. 17 A. The person's name?
4g MR. WENDLER: Why don't we take a 18 QQ Yes,
49 break? 49 A. Kim clause,
20 MS, DREW: Sounds good, 20 Q. Ken?
24 (Whereupon, a brief recess 21 A. Kim.
22 was taken.) 22 Qa. Kim?
23 Q (BY MR, WENDLER) Okay. Dr, Jordan, let 23 A, KTM,
24 me go back and ask a couple questions that I 24 Q  KeL-A-U-S?
93 95
May Reporting Service May Reporting Service
1 should've asked earller, but it occurred to me during 4 A. K-L-A-S-S,
2 the break. 2 Q. And you said if that was found positive at
3 But first of all, you told me earlier that 3 the screening. Would there be any other situations
4 when the study participants are screened, they're 4 where someone would test positive for Hepatitis C
6 tasted for Hepatitls C; right? & Where Pharma Medica would report [t to the state?
6 A, Correct. 8 A. Yes,
7 Q. That's In the screening process; correct? 7 Q. When?
8 A. Correct. 8 A. Soin this case, it would be reported to
9 Q@ Are the study particlpants also tested 9 the state, but it would be the study coordinators
10 again when they check In for the study? 10 that would do it.
11 A. Tested for? 44 Q Okay. How about during the study Itself,
12 Q@. ‘For Hepatitis C? 12 has {t ever -- Has it ever occurred that someone
13 A. Wot unless it's specified by the protocol. [43 tested positive in the middle of a study for
14 That would nat be a routine test In most protocols, | 14 Hepatitls C?
46 Q@. Okay. Can you tell me In Study No. 1 15 A. We don't routinely test for Hepatitis C in
416 whether that was a required teste 16 the middle of a study.
17 A. Na. 17 GQ. Gkay. At the end of the study, do you
48 Q, It was not? 18 test for Hepatitis C?
19 A, Noa, 19 A. Not routinely,
20 Q, Okay. How about In Study No. 2, was a 20 Q Okay.
21 blood-borne pathogens test required at the time of 21 A. Again, that would be determined by the
22 check-in for participants -- 22 protocol.
23 A. No, 23 Q. = All right. And how was Mr, Wallace's
24 G@. =~» for Study No. 2? 24 Hepatitis C discovered?
04 96
May Reporting Service May Reporting Service

 

09/13/2019 03:52:35 PM

Page 93 to 96 of 155

24 of 54 sheets

 

 
 

Case: 4:18-ov-67859-Pre Doc #: TOI-2

££

riled: 07/23/26 Page: 25 ef S9 PageiD #: 901

 

 

 

1 A. Because his liver enzymes were elevated. 4 A, Yes.
2 Q. Okay, And that prompted addltional 2 Qa, Okay,
3 testing? 3 A, Xt was not -- It was like a compound name
4 A. = Correct. 4 thatI don't remember the -- It was letters and
§ Q Okay. Did you turn -- Strike that. & numbare together, but I don't recall the number
6 Bid you report Mr, Wallace to the State of 6 @. And what department In the State of
7 Missourl for belng Hepatitis C postthve? 7 Missour| are these reported to?
8 A. Yeas, 8 A. The health department.
9 QQ. Okay, In your career at Pharma Medica, 9 Q@. Okay, Okay. Back to Andersen Hospltal,
10 approximately how many tlnes have you reported 10 When you got there, did you tell Mr. Wallace that you
11 patients to the State of Missourl for testing 11 were already en route to Pharma Medica when you got
12 positive for Hepatitis C? 12 the call, and you diverted to go to Anderson
13 A I don't think F could give you an exact 43 Hospital?
14 number. 44 A. No. I had arrived to Pharma Medica that
16 Q, Just ball park Is fine? 46 day. And I was informed that he was in the hospital.
16 A. At screening, maybe two or three per year [16 Anc that's when I sald, 'Well, I need to go check on
17 through screening -- 17 him to see that he is okay. And see what's going on
18 Qo Okay. 18 that he's In the hospital,’
i9 A. -- would be an estimate, 18 Q Okay,
20 Q. — And how about after screening? 20 A, = And Louis was like, 'I’ll drive you,'
24 A, ‘So, like after a study? 21 Q. Okay. So you didn't tell Mr. Walface that
22 Qa, Right. 22 you were on your way to Pharma Medica when you got
23 A. Yean only recall one other time that 23 the call, and you diverted to Anderson Hospital prior
24 there was a Hepatitis C after screening ~~ after 24 ta going to Pharma Medica? You didn't tell him that?
97 99
May Reporting Service May Reporting Service
4 study. 1 A. _I don't recall that.
2 Q Okay. Do you remember that patient's 2 Q. Okay, When you got to Anderson Hospital,
3 name, or are you at Ilberty ta stay? 3 did you talk to any of the doctors or nurses?
4 MS, DREW: I’m going to Instruct her 4 A, When Z was in the room with Mr, Wallace, a
& not to answer as to the patient's name, 6 couple of staff members came In.
6 Q, (BY MR. WENDLER) Okay. Let me just ask 6 Q. Yes.
7 you. Without telling ma the patient's name, do you 7 A. So, I had my name badge on so that it was
8 know the patient's name? 8 obvious who I was, that X wasn't related to
9 A. I know what study the patiant was -- the 9 Mr, Wallace, and that I didn't work for the hospital.
410 subject was in. 10 And I handed them my card so that they knew who I
41 Q Okay. 11 was.
12 A. 1 don't know that -- {2 Q Okay. This was a nurse, or nurses, or the
13 Q. Okay. 13 doctor, or whe was jt?
14 A, oJ] remember the name. 14 A. I would say it was a staff member. I
46 Q. Which study was It? Was it before, or 16 don't belleve tt was a doctor. I believe it was a
16 after, or during the study? 16 nurse, perhaps a nurse practitioner, I don't believe
17 A. Not during. It was after, I'm just 17 Ispoke to any doctors thera,
18 thinting. I can think of the study. I knew the 18 Q@. Okay. Did you tell any of the Anderson
19 study number like five minutes ago. I don't know 19 Hospital staff members, whether It's a nurse, a
20) that I can -- It's just slipped my mind. 20 doctor, or otherwise, about Mr, Wallace being In a
21 @—-_Bo you remember what the drug was that was =| 21 study?
22 belng tested, or the time frame? 22 A, Idid. I gava tham my card because that's
23 A.  Iknow it was last summer, It was -~ 23) cruclal medical information. If he's In the
24 Qa The summer of '18? 24 ~=hospital, and he recently took a study drug, that’s
98 400
May Reporling Service May Reporting Service

 

25 of 54 sheets

Page 97 to 100 of 155

09/13/2019 03:52:35 PM

 

 
 

de 204-2 Filed: 07/23/20 Page: 26 of S38 PagelD # 902

 

 

1 Information that's cruclal to his traatmenta, q Q@. = Allright. Did you report Mr, Wallace's
2 Q. = Okay, Did you tell this to the doctor, or 2 Hepatitls condition to anyone, other than the State
3 to the nurses, or wha did you tell that to? 3 of Missourl Department of Health?
4 A. Agaln, I don't beileve I talked to any 4 A. We reported it to the sponsor,
& doctors, § Q. — Anyane else?
6 Q Okay. And did you tell them anything more 6 A. The sponsor would've reported It to the
7 about the study that he was in? 7 FDA
8 A. I belleve that we took -- Louis had 8 Q. “Did you report it to anyone else?
8 printed off some information. I balleve that It was 9 A. Other than the documentation that's hare,
10 the lab levels that we had been drawing, Perhaps it 10 I didn't report it to anyone else,
41. might've been more. I don't ramember what we tool | 74 GQ Okay. And you -- Just so I'm clear, you
12 with us. But Information for -- that we left on his 12 never provided any treatment to Mr, Waliace for
13 table so that he could share that with medical staff 13 Hepatitis C; correct?
14 to let them know. 14 A. Correct.
15 Q, Whose table? 16 QO. And the reason you didn't provide
16 A. = You fcnow the little tables that they have 16 treatment was what?
17 at the hospital? 17 A. So, It depends -- Treatment for Hapatitls
18 Q. ‘The food tables that was In Mr. Wallace's 18 Cis typically done by hepetologists, which I'm nota
48 room? 19 specialist of liver disease.
20 A. Yes, Uh-huh. 20 a Okay. Bld Pharma Medica ever offer to pay
21 Q, Allright, So you [eft it there for 21 for any of Mr. Wallace's treatment?
22 Mr, Wallace to give to the doctors? 22 A. Idon't know that. I don't know If that
23 A. So that it was there, So If they had 23 was offered or not,
24 questions, this Is ls what drug we administered to 24 Q. = All tght. Turning to Exhibit 3 on Page
104 103
May Reporting Sarvica May Reporting Service
4 him, 41 5, Is that your signature?
2 a. When you want to the hospital, did you go 2 Av Itls,
3 there on your own accord, or did someane tell you to 3 Q@, ‘How about on Page 8, !s that also your
4 go? 4 signature there?
5 A, I went on my own accord, 5 A. Yes.
6 QQ. Okay, And just so I'm clear, you never 6 Q Did you ever report adverse events for
7 spoke to any of Mr. Wallace's dactors at Andarson 7 other study participants?
& Hospltal: carrect? & A. X don't understand the question.
2 A. I-++I don't belleve that I did. 1 9 Q. = Well, have you ever filled out an adverse
10 bellave that «- I know that I talked to two staff 40 evant report for any partlclpant, other than
11 members that were both female. I ballave one wasa i [41 Mr. Wallace?
12 nurse, and a nurse practitioner, IT don't recall any #2 A. ‘So, this adverse event would be a severe
13 of them belng a physician. #3 adverse event, Any severe adverse event would follow
44 @. ‘Is there anything that you said to the 14 this format. So, yes.
45 nurses or nurse practitioner, other than what you've 16 Q Okay, And how many tlmes have you
46 told me about already? 16 submitted adverse event raports?
17 A, No. 17 A. - I don’t know that f could give youa
18 Q. Other than the adverse event report, did 18 number,
49 you create any record or report of your trip to 419 Q@ Just ball park?
20 Anderson Hospital? 20 A, They weren't terribly common. Perhaps one
21 A.  Idid write a note. Let me see if this 21° «to two per year,
22 was from that date. No. This was when he came to 22 Q. Did you ever submit any adverse event
23 Pharma Metlica. I don't recall If l wrote a note 23° reports, other than for Mr. Wallace, for Hepatitis C?
24) about that or not, 24 A. Idon'trecali, I don't bellave so.

102
May Reporting Service

 

104
May Reponing Service

 

09/13/2019 03:52:35 PM

Page L0i to 104 of 155

26 of 54 sheets

 

 
 

Doc. # 262-2 Filea: 07/29/26 Page: 27 of S89 PagelD i 803

 

 

 

 

1 a, Do you know, one way or the other, Dr. 41 438, this Is a three-page memo or e-mail that was
2 Jordan, If any of the employees at Pharma Medica 2 written by Mr, Wallace that was attached to the
3. during tha time of the study that we're here about 3.) West-Ward adverse event report. But I want you to
4 today, if any of the employees had Hepatitis C? Do 4 read through that, if you need to, and tell ma If
5 you know, one way or the other? § there ts anything In there that you disagree with?
6 A. Ido not know. 8 And If so, just bjurt it out as you're reading.
7 Q. And that same would be true for the other 7 A Lactually authored a reply to this to
8 study that we're here about today, too; right? 8 Salus IRB.
9 A Correct, 9 Q. Okay. And Is that In that stack of
10 Q. After Mr. Wallace was diagnosed with 10 documents that you reviewed before the deposition?
14 Hepatitis C, did Pharma Medica do anything to screen 44 A. 9 - I don't know.
12. or test the Pharma Medica employees, or any other 12 @ Okay. And you shared that reply to Salus
13° participants In the study? 143° sIRB?
14 A. Noa, I wlilsay not to my knowlege. 14 A So, Salus IRB, they're In charge of
46 Q, Okay. If you could turn to Exhibit Ne, 4, 18 subject safety. So, If a subject complalns to them,
76 the West-Ward adverse event report? 16 It's my job to respond toa tha complaint. So I did
i7 A. Uh-huh, 17 provida a written response to the IRB regarding that.
18 Qa. i think you've already told us this Is the 18 Q. And you sent it to the IRB?
19 study that also relates to Mr. Wallace; correct? I'm 45 A. Uh-hth.
20 sorry. It's the adverse event report that relates to 26 Q Yes?
21 Mr. Wallace? 241 A. Yas,
22 As Yes, 22 Q. Okay. Go ahead, Go ahead and read
23 a Right? On Page Bates numbered 431, down 23° through what Mr, Wallace wrote, afd tell me what you
24 = at the bottom where It says other remarks, it says, 24° disagree with?
105 407
May Reporting Service May Reporthng Sarvica
1 “Investigator's assessment of causailty:; The 4 A. Wall, probably -- He says we did not
2 Increased AST and ALT levels, and Hepatitis C are 2 bother to tell him his labs were off. We had made
3 unlikely related to the study drug." Do you see 3. saveral attempts to contact him about It, hts labs,
4 that? 4 a. Okay. Keep going.
6 A. Yaa. & A. I would be surprised ff Israa told him, If
6 Qa. Did you write that? 6 he said he had symptoms, that Israa would say, 'No,
7 MS, DREW: I'm gating to object to 7 just come back.'
B the form of the question becausa she's already 8 Q Okay, You sald you'd be surprised, But
9 testified that Exhibit 4 was authored by the sponsor. 9 i'm asking what you can tell me as a matter of fact
10 Subject to that, you can go ahead 10 you know that you disagree with?
11. and answer, if you know. 11 A Wall, I wasn't on that phone call between
42 A. So, I assessed the AEs. And on out AE 12 Israa and Mr. Wallace, I know Israa, I know that If
43 form, I assessed that the causality was unlikely, 13 someone was complaining of symptoms such as, ‘My head
14 Q. (BY MR. WENDLER) Okay. And what you 14 hurts really bad, and i'm short of breath,' that if
45 meant by that Is you don't feel there was anything th 15 she didn't medically know, she would contact me,
16 the drug itself that Mr. Wallace was testing as a 46 a. Okay, And Israa Is the woman you spoke
17 participant that caused Hepatitis C} correct? 17 about eariler, but Mr. Wallace spelled I-S-S-I-A?
18 A. Correct. 18 A Issla. I would assume that's Israa. We
19 Q. Okay, And the reason] ask you about this 19 don't have an Issia that worked for us.
20 Is it says, "Investigator's assessment," And you 26 Q@ And remind me what Israa's [ast name Is?
21 were the investigator that Is belng referenced here; 21 A. Dlab.
22 correct? 22 Qa Can you spell that?
23 A, Yas, a3 A, DeisAsB.
24 Q Okay. All right. If you turn to Page 24 Q, Okay, Keep going. What else do you
406 468
May Reporting Service May Reporling Service
27 of 54 sheets Page 105 to 108 of {55 09/13/2019 63:52:35 PM

 

 
 

 

 

Case: 4:78-cv-O1859-PLE Pod #: LO-2 Filed: 07/23/20 Page: 26 of 39 PagelD # 904
1 disagree with in Mr, Wallace's narrative here? 4 Q Okay,
2 A. Tt was against Pharina Medica's wishes that | 2 A. ~« to assess his discharge,
3. he went to the haspital. If he was having shortness 3 @. What else do you disagree with?
4 of braath, and unbearable stomach paln? Absolutely 4 A. I know Stacey. I worked with her for
5 not. If you're having symptoms that are unbearabla, 6 years. I have not witnessed her cussing at subjects,
6 goto the emergency room. That's completely 6 and telling them that they probably shot heroin.
7 acceptable, That would not have been against Pharma] 7 a What's Stacey's last name?
8 Madica's wishes. 8 A Miner, M-I-N-E-R,
9 So, he sald he was confused how I found 9 Qa, Okay, Again, that's something that you
40 him there. Ha notified us that he was In the 10 don’t disagree with, you just find hard to belfeve?
41. hospital. 11 A. Z mean, if I wasn’t on the phone call
42 Q. How do you know that? 12 between Stacey and Mr. Wallace, I can't state what
13 A. When took here --HeraI go, Stacey 13 happened.
14 documented, "Spoke with subject at $:55. He stated | 74 Q. Okay,
15 he was admitted to the hospital pasterday afternoon, | 16 A. However, there was a [evel of
16 June 26th.” So he told our study coordinator thathe |16 professionalism that we don't cliss at subjects. We
17 had been admitted. 47 don't accuse them of things that we don't have proof
18 Q. What page were you referring to? What's 18 of,
49 the Bate's number on there? 19 Q.  Iget it. I'm just trying to speed things
20 A. =‘ This one? It's PMRI 00328. 20 up here to try to tell -- to have you tell me what
24 GQ, Okay. Go ahead, Back to Mr. Wallace's 21 you disagree with --
22 narrative, what else do you disagree with? 22 A. Okay.
23 A. So, T would just state that I Introduced 23 Q, ~~ net what you want to talk about, or
24 myself to the people who came Into the room so there } 24 explain, just what you disagree with.
409 {14
May Reporting Sarvice May Raporling Service
4 was ne confusion that I was a family mamber, or 1 A I disagree that we would tall him we would
2 something; that they would know why I was thare go 2 have no conversations with him until he's released
3 that they would know [f they didn't want to say 3 hospltal records.
4 something in front of me, that they could asi me to 4 @. And where do you see that on Page 2?
6 Jaave; that I didn't want to misrepresent who I was. § A, 00439, It's, "T was really upset. She
6 Q. So you don't disagree with the statement 6 said, ‘Ian, we will have no further Interventions
7 that she Introduced herself to a couple NPs who came 7 with you, of conversations until you have relaased
& Into the room as the study doctor, You don't 8 hospltal records to us. Good-bye.
9 disagree with that; am I right? 9 Q. He's not referencing something you said
10 A. I did Introduce myself, 10 there. Do you agree with that?
41 Q@ So you don't disagree? 11 A. Correct. I agree. I doubt Stacey would
12 A. Correct, I don't disagree, 12. cali him a liar. So, I disagree that she accused him
413 @ I'm just asking what in this narrative you 13. of lying.
14 disagree with? 14 I think there's other sources of Hepatitis
16 A. Okay. 16 C. So, when it says the doctors at ali hospitals
18 Q. So keep golng, please? 16 agreed it was acute Hepatitis C, I do agree with
17 A I would say that I was -- I am surprised 17 that. And due to clean Hepatitis C on paperwork for
18 that they would discharge him from the hospital, If 18 weeks before at screening Pharina Madica, that the
49 ine was so sick that he had to go back to the 19 most likely source of Infection from a dirty needle,
20 amergency room. 20 There Is other sourcas of Hapatitis C exposure. We
a1 Q Okay, You don't disagree with Ghat? 24 don't use dirty needles, I would disagree that
22 A No, I wasn't there. 22 Pharma Medica uses dirty neadles.
23 Q. You're just surprised; rght? 23 I would disagree that Louis sald, ‘I'll
a4 A. I wasn't there -- 24 make you deal,’ He didn't make deals with peaple.
110 412
May Reporting Service May Reportlig Service

 

 

09/13/2019 03:52:35 PM

Page 169 to 112 of 155

26 of 54 sheets

 

 
 

tL A@a2
409-2

Filed: 07/23/20 Page: 29 of o8 Pagelb % SOB

 

 

 

4 Pharma Medica does supply lab work, upon 1 report of the expert that we hired In this case?
2 raquest, but there is proper procedures that have te 2 A. Noe, I don't think --
3. be taken, So, If someone shows up and says, 'T want 3 @. Okay, Let me have you take a look at that
4 my records,’ you have to fli out a form, It goes to 4 real quick, We'll mark this as Exhibit 5.
6 QA. They're not released until the study Is over, 5 (Whereupon, Plaintiff's
6 So, that wouldn't typically -- If someone walked In, 4 Exhibit No, 5 was marked
7 and sald, 'Glvea me my records,’ that wouldn't be the 7 for Identification by the
8 case. o court reporter.)
9 Q@, All right, So Mr, Wallace could get any 9 Qa, (BY MR, WENDLER) And { would like you ta
10 of his records from Pharma Medica by filllng out the 40 read through that, and tell me what parts, If
41° form-- 14. anything, of that you agree with, starting with --
12 A. You could, 42 You don't need to read his background and
13 Qa.  <-- and going through proper channels? 43 credentials. But In the narrativa section starting
14 A. You could request what records, yes. You 14 on Page 2?
16 could request your lab rasults. 145 MS, DREW: I'm golng to Instruct her
16 QQ. Okay. For any of the studies? 16 notto answer. She has not reviewed any of the
17 A. Uh-huh. 17 medical records that he has reviewed In this case,
18 Q. Yas? 18 She's not belng presented as an expert witness. And
19 A. You could request your lab results for the 19 i'm [Instructing her not to answer.
20 studies, yes. 20 MR, WENDLER: You can't Instruct her
2t Q. Okay. And Pharma Medica would produce 21 not to answer unless you'ra claiming a privilege,
22 those, provided that proper paperwork Is filled out; 22 MS. DREW; You're asking for expert
23° corrack? 23 testimony.
24 A. Correct. 24 MR. WENDLER: Again, unless you're
113 116
May Reporting Service May Reporilng Service
4 Q Okay, Anything else you disagree with in 4. clalming privilege, you cannot Instruct her not to
2 Mr. Wallace's narrative there? 2 answer the question, That's tha rules,
3 A When [t says the doctors aren't sure If 3 Q. (BY MR, WENDLER) Sa, go ahead and read
4 the study drug was part of the reason, and I -- 1 4 through the narrative section, and tell me if you
§ don't believe that the study drug caused his 6 disagree with anything that that expert wrote?
6 Hepatitis c, 6 A. IT would say I have not reviewed any of the
7 QQ Okay. 7 documents that he's listed,
& A. Sol would disagree that the doctors 8 Q. And that's -- [ understand that. I’m nat
9 aren't sure Hf the study drug ts part of the reason, 9 suggesting that you have.
410 Q. = Anything else that you disagrae with? 40 A. can read the narrative, but I feel like
44 A. ‘I believe I agree with the rest of it. 11. I'm ata disadvantage when I have not reviewed any of
12 a. Okay. Did Mr. Wallace ever tell you 12 the background --
43° anything that would causa you to think he got 13 MS, DREW: Doctor ~~
14 Hepatitis C from something else, other than a dirty 14 A. that he has,
15 needle at Pharma Medica? 15 MS. DREW: Bocter, If you can't
16 A He -- I did talk to him about other 16 comment, one way or the other, that's a parfectly
47 sources, He dic deny them, 47 appropriate answer,
18 a. Okay, So, he didn't tell you anything 18 A, Okay.
19 that would cause you to think ha got Hepatttls C from 19 MS, DREW: You don't have to give an
20 a source, other than from Pharma Medica; am I 20 answer, and say what you agrée or disagree with since
21° corract? 21 ‘you've already established in dlract testimony that
22 A. I'm not assuming he got it from Pharma 22 =you're not an expert In Hepatitls C,
24 Madica, But other than that, yes, it's correct. 23 A. Tamnotan expert, And he's had 27 Items
24 GQ Okay. Have you aver seen, Dr. Jordan, the 24 «oof review that I've not reviewed,
414 116
May Reporting Servica May Reporiing Service

 

29 af 54 sheats

Page 113 to 116 of 155

09/13/2019 03:52:35 PM

 

 
 

 

 

Case! 4:18-cv-O1859-PLE Boo: #: 162-2 Flied: 07/23/20 Page: 30 st 39 PagelD #: S06
4 @ (BY MR, WENDLER) Okay. And I -- Tam not 1 Q@ (BY MR. WENDLER) Again, therefore, you
2 suggesting that you have reviewed It. I just want to 2 cannot say {t's incorrect or correct? And I don't
3 know If there Is anything In the expert's report that 3. care about that. What I want to know Is If there Is
4 he says that you say, 'I know that's wrong.' 4 something that he wrote that you say, 'I know that fs
5 MS. BREW: Objectton. 6  Incorract,.' Teli me what [t is?
6 Q. (BY MR, WENDLER) Without reading the 6 MS, DREW: You know what? I'm golng
7? records, without reviewing anything -- 7 to object te the question. I'm going to Instruet her
8 MS. DREW: Object to the form of the § otto answer. And you can take it up with the
6 question. 9 judge, Certify the quastlon, Go for it,
10 Q. (BY MR. WENDLER) -- if you can tell me 40 Q (BY MR, WENDLER) Well, are you going to
11. something that he wrote that - 14 refuse to answer this questlon?
12 MS. DREW: Obfect to the form of the 12 A, ‘I'm going to follow my -- the advice of my
73 question; speculation. 43 attorney,
14 MR. WENDLER: Would you let me 14 Qa Okay. And therefore, not answer the
18 finish, please? 45 question?
16 MS, DREW: Sure. 16 A. Yes, I will not answer the question.
17 a (BY MR, WENDLER) J want to know If there 17 MR. WENDLER: Okay. The questions
18 Is something he wrote that you, as you sit hare 18 will be certified. And that would Include all the
49 today, without reading any of the records, without 18 questions relative to the narrative sectlon of Dr.
20 reviewing anything that he's looked at, that you can 20 Hull's report,
21 tell me that you say, 'I know he's wrong.’ That's 24 a (BY MR. WENDLER) How about in the
22 all I'm asking? 22 Hepatitis C section, can you go there, starting on
23 MS, DREW: Object to the form of the 23 Page 3? Bottom of Page 37
24 question; calls for speculation; calls for improper 24 MS. DREW: Same objections, She's
117 {19
May Reporting Service May Reporting Service
4 medical testimony, and expert testimony, 1 already testified that she’s not an expert In
2 Q. (BY MR. WENBLER) Go ahead, 2 Hepatitis, and asking her to speculate jn a field
3 A, Xt would say this Is seven pages with a Jot . 3 that she's not tralned In Is Inappropriate. It's an
4 of datall that I can't specifically -- 4 improper question. It's asking for expert testimony.
6 Q, I'm just asking you about the narrative, 5 And I'm golng to Instruct her not to answer,
8 the narrative section, 6 Q. (BY MR. WENDLER) Are you again not going
7 A. Well, when I Jook at this, "Mr. Wallace 7 to answer the question based on the advice of --
8 screened at Spaulding Medical on May 18 and 22nd." I] 8 A. Correct,
9 don't know that te be true. Is it Incorrect? T 9g Q,  -- Ms, Drew?
10 don't know that It's Incorrect, but I don’t have 40 A. Iam not going to answer based on the
11. Information to know that that's true. 41. advice of my attorney.
12 @. And that's what I'm getting at. If there 42 G@ Okay. And just so we're clear, If I take
13 Is something In here that you know Is Incorrect, I'm 13 this up with the judge, and the judge says you have
14 not asking you that you agree with everything else. 14 to come back here and answer these questlons, and
15 I'm just saying, read this, and tell me If there Is 465 maybe pay my attorney's fees for having to come back
16 something In here that you know fs incorrect. Not 46 here to do that, you're willing to take that risk?
17 necessarily that you agree with everything else he 17 MS. DREW: Brian, Iam the one
18 wrote? 18 that's willing te take that risk,
19 MS. DREW: Well -- 49 MR. WENDLER: I'm not talking to
20 A. Well, I don't know that he screened at 20 you. I'm talking to her,
21 Spaulding so I can't say that -- that I know te be ai MS. DREW: She Is my client. You do
22 true. I don't know that to be true, 22 =nottalk to her, You talk to her through me, Iam
23 MS. DREW: I’m golng to object to 23 > representing her. She Is a former employee. If you
24 ~~ this, 24 want to violate ethical rules, go ahead and talk to

118
May Reporting Service

 

120
May Reporting Service

 

09/13/2019 03:52:35 PM

Page 117 to 120 of 155

30 of 54 sheets

 

 
 

 

 

CaS 4:18-cV-O1859-PLE Boo. #: 101-2 Filed: 07/23/20 Page: Si of 39 PageiD # S07
{ my cllent directly. 4 A. = Correct.
2 MR. WENDLER: Terl, all I'm saying 2 Q. All right.
3 is when | ask her a question, I don't want an answer 3 MR, WENDLER: Agaln, certify that
4 from you. You can object all you want, F want 4 section of questions on the discussion section.
& answers from her, or you tell me she's not golng to 5 Q. (BY MR. WENDLER) Then finally on the
6 answer, 6 conclusions section, Dr. Jordan, Dr. Hull has fisted
7 MS, DREW: She doesn't have to 7 three opinions there, Can you read through those
8 answer about who's going to take care of any 8 oplnions, and tell me If you agree or disagree with
§ attorney's fees, She's balng represented through her © those conclusions that he ~~ that Is there ln the
10 capacity as a former employee of Pharma Medica. 40 conclusion sectlon?
414 Trying to infer that she personally is responsible 11 MS, DREW: Same objections as
12 for fees {s Inappropriate, and you know that, 12 before, And I'm instructing her not to answer,
13 MR, WENDLER: 1 don't know where 13 Q@  (BYMR. WENDLER) And agatn, are you not
44 you're even coming from on this because there's a lot 14 golng to answer based on the advice of --
45 of Inapprepriateness going on here, but It's not from 16 A. Yeah,
46 my end. 16 Q.  -- Ms, Drew?
17 Q, (BY MR, WENDLER} But anyway, back to the 17 A. Yas.
18 raport, Hepatitis C section, ma'am, you're not golng 18 Q@ Okay,
49 to answer any questions about whether you disagree 419 (Whereupon, Platntlff's
20) with that; am I correct? 20 Exhibit No. 6 was marked
241 A. Correct. 21 for identification by the
22 @. And you're not golng to tell me if the 22 ; court reporter, }
23 statement, Hepatitis C Is a disease of the llver 23 Q (BY MR. WENDLER) Handing you Exhibit No.
24 caused by thea Hepatitis C virus? You won't tell me 24 6, ma'am, this Is Defendant's Second Supplemental
124 423
May Reporting Service May Reporling Sarvice
4 Jf you agree or disagree with that? 7 Rule 26 (a)(i) Disclosures. Do you see that?
2 MS, DREW: I Instruct the witness 2 A. Yas.
3 not to answer, 3 Qa Okay, I'm galing to ask you what these
4 MR, WENDLER: Okay. Certify that 4 people did at Pharma Medica, to your knowledge.
§ entire section of questions on the Hepatitis ¢ 6 Okay?
6 section. 6 A Uh-huh.
7 Q (BY MR. WENDLER) Moving onto the 7 Q. What does a group leader do?
8 discussion section, Again, I would ask that you read 8 A. Agroup leader would typically be a
9 through that, and tell me if there Is anything in 9 supervisor of the clinical araa.
10 there that you disagree with that Dr, Hull wrote? 10 Q@. Supervisor of the what?
4 MS, DREW: Jam going to instruct 14 A. Of the clinical area. So =
42 Or, Jordan not to answer the question. It's an 12 a. — And the clinical area would be the area
43. Inappropriate question, and asks her to assume 13. where blood |s drawn?
14 evidence that she does not have. Jt causes her to 14 A. Yes,
16 speculate, And It's improper trying to get her to 18 Q. What other areas would that lnclude, if
16 comment as a medical provider who's already testifled 16 any?
17 her area of expertise Is not Hepatitis, to comment on 17 A. - That would be tha clinic. They would
18 an expert who's basing his opinions, discussions on 44 supervise the phlebotomy staff. They would supervise
19 records that Dr. Jordan has not had an opportunity to 49 the sample processing. And they would be In the
20 «review, evaluate, and/or consider, 20 clinic as a supervisor.
zt Therefore, i'm Instructing her net 2 Q Okay. Starting on Page 2, there are
22 to answer. 22 number of people listed here. Dr. Khan,
23 Q. (BY MR, WENDLER) And again, you're not 23 Mr. Yahrolahl, And then it carrles over to the next
24 going to answer based on the advice of Ms. Drew? 24 page, Ail of the persons that are IIsted with
122 124
May Reporting Service May Reporting Service

 

 

34 of 54 sheets

Page 121 to 124 of 155

09/13/2019 03:52:35 PM

 

 
Case: 4:18-cV-01859-PLE Doc. 101-2 Filed: 07/23/20 Page: 92 of 39 PagelD # 808

 

 

1 Canadian addresses, can you tell me what they did at 4. Mr. or Mrs Mehan; Is that it?
2 Pharma Medica In St, Charles while you were there, 2 A, Arun {fs a protocol writer,
$3 starting with Pr. Khan? 3 Q. Did he have anything to do with Study One
4 A. Sa, Dr. Khan was the vice-president of 4 or Study Two in St, Charles?
& clinical operations, So, he would help In deslgning 6 A, No. He lives in Canada,
6 the study to make sure that all of the protocol 8 Qa Mr, Markus, did he have anything to do
7 requiretneants ware met. 7 with Study 1 or Study 2?
8 Q@. — And how often was he actually at the St. 8 A.  Idon't belleve he worked at Pharma Medica
9 Charles faclllty when you were In charge there? 8 atthe tine,
40 A. ‘It would depend on the nature of the 10 Q. Okay, Next ls Armando Desousa, Did he
{{ study. If it was a more complex study, he would be 41 have anything to do with the Study 1 or Study 2 In
12 more likely to come down and stay, 12 this case?
13 Q@. How about for Study No. 1 in this case, 43 A No,
14° was he Involved In that? 44 Q. Next we have Louls Co. You talked about
16 A, I don't recall that ha was, 16 hina little earller. But did he have anything to do
16 Q. How about Study No. 2, was Dr. Khan 78 with the study?
17 involved in that? 17 A. ‘So, he was our senior director of clinical
18 A. Ido not recall thet he was, 18 oparations, So, he would be working with Shabaz to
19 a. All right. Do you know If he, Br. Khan, 19 make certain that the study was planned out such that
20 had any Involvement in etther of the studies, 1 or 20 we knew how many blood draw tables, we had all the
24 Study 2, that are involved in this case? 21 supplies that were required, and the staff that was
22 A He would have to read the protocols. 22 required.
23 Q@, Uh-huh, 23 @ Okay, The staff would Include the
24 A. He would've communicated with Louls any [24 phlebotomists, and the Interns?
126 427
May Reporting Service May Reporting Service
1 specifics as far as clinic set-up, or staffing. But 4 A As wail as the group leads, and the
2 he didn't have -- I don't know what else he would've 2 paramedics.
3 done on the studies, besides that. He was in Canada 3 Q. Okay. And Is he the one that you sald naw
4 for those, I believe. 4 works for a different pharmaceutical-testing
5 Q. Mr. Yamlahi, what did he do In Study 1 or § facility?
8 Study 27 6 A, Yes,
7 A. ‘So, Latifa is the clinical trial director, 7 Q. Bo you know how to reach him? Do you have
& She is available for consultation, If there's any 8 his phone number, or anything Ike that?
8 cilntcal trlal questions. But she was not present 9 A. Ido have his phone number,
10 for the study, 10 Q. Can yeu give it to us, please?
4 Q. For either one? 44 A. I don't -- It's it my phone. Do you want
12 A. Correct. 12 meto--
13 Q, Allright. Mr. Bouhajib? 413 Is that okay?
14 A, He Is In the charge of the bio analytical 14 MS, DREW: Uh-huh,
18 lab In Canada, 16 A. Is It not ifsted in this paper here?
16 Q, Did he have any Involvement in Study 1 or 46 Q, (BY MR. WENDLER) It's listed as Pharma
17 Study 2? 17 Medica, Well, maybe not.
18 A. I'd have to - If Pharma Madica did the 18 A. ‘That's not Pharma Medica's number,
19 sample precessing, then he would've been in charge of | 19 MS, DREW: No,
20 how the samples were analyzed In Canada. 20 a, (BY MR. WENDLER) That Is hls correct
21 Q Okay, So he was not part of the study as 21 number there?
22 it took place In St, Charles, Missourl; correct? 22 A. X don't know, I would assume that It is.
23 A. Correct. 23 Q. Can you compare It to your number, and let
24 Q. All right. How about -- The next one Is 24 us know?

 

428
May Reporting Service

 

428
May Reporting Service

 

09/13/2019 03:52:35 PM

Page 125 to 128 of 155

32 of 54 sheets

 

 
 

 

 

Case: 4:78-cv-O1859-Pre Poc #: £62-2 Fea: 07/23/26 Page: 33 of SE Pagel # 909
4 (Whereupon, an off the 1 A. T havea letter of severance,
2 record discusslon was 2 Q. Okay. Was there ever any discusston, or
3 held, which by diraction 3 anything In the severance letter that rafates to you
4 was fot stenographically 4 cooperating in the defense of this fawsull?
5 reported.) 5 A. No,
6 A. Ido have a different number. 6 Q. That was never discussed?
7 Q (BY MR. WENDLER) Okay, What do you have? | 7 A. No,
8 A. 647-621-5580. 8 Q. Did you show up here today just
5 a Okay, I'm looking to see If there are any $ voluntarlly?
10 other Canadians on the list, And I don't see any, 10 A. Yas,
44. Okay, 41 Q@ Okay, And you're not belng pald for your
12 On the list there 1s a job. title called 12 time here taday?
43  sub-tnvestigator, For example, Sharon McGlorn? 43 A. Not specific. I maan, the severance did
14 A. Uh-huh. 44 not list this. So, I'm not belIng compensated in any
45 Q. What did the sub-Investigator do at Pharma 46 other way.
46 Medica? 46 Q@. Okay. Was it your understanding that you
17 A, So, a sub-investigator was lilkke an 17 had to show up here as part of your severance
48 extension of myself, So, they would assist with 18 agreement?
49 check-ins. They would asstst with monitoring the 49 A. No.
20 dosings. Occasionally they would be on-call. And 20 Q. So you're just here voluntarily, free of
21. they were able to assess screening, post-study labs, | 21 charge, as far you're concerned?
22 and DCGs, as required. 22 A. = Yes,
23 Q. By the way, are you still on the payroll 23 Q@ Okay. Bo yeu know, are you eligible for a
24 at Pharma Medica at all? 24 rehire at Pharma Medica?
429 434
May Reparting Service May Reporting Service
4 A Iam 4 A. They don't havea a location in St. Louis.
2 Q = And In what capacity? 2 Iwould hmagine I would be eligible for rehire, I
3 A. In terms of a severance. 3 can't speak to that. I don’t know what my file is
4 Q@ Terms of a severance? 4 fabeled In Canada.
8 A. Uh-huh. 5 Q. Okay. So, you have a severance payment
é Q. Yas? 6 that you are receiving from Pharma Medica. You sald
7 AL Yas. 7 six months worth of pay?
8 Q@ Okay. And tell me your understanding of 8 A. Yes.
9 the severance package that you got? 9 Q. Do you also gat a pension of any sort fram
10 A. My understanding was in return for my 10 Pharma Medica?
41. assistance to halp with the close-out activities of 11 A. We.
42 the site, I would be compensated with six months of | 12 Q. Your only compensation from Pharma Medica
43 salary. {3 that you're gatting as of today is the severance
14 Q. Okay. And the close-out activities of the 14. payment; correct?
45 site, would that Include participate In the defense 46 A. Correct.
16 of this case? 16 @, Do you have anything like a retlrement,
17 A. They were not specified. The main things, {17 IRA, or anything that?
18 as far as close-out of the site, were study 18 A. Nothing from Pharma Medica.
19 documents, and study drags. 19 @. Okay, Are there any companies affillated
20 Q Okay, 20 with Pharma Madica that have provided a severance, or
21 A. To get them out of the building, 21 retirement, or IRA, or 401(k) package for you?
22 Q. Okay. Bo you have a written severance 22 A. Are you asking about my personal
23 agreement, or a severance contract with Pharma 23 retirement income?
24 Medica? 24 MS, DREW: No,

130
May Reporting Service

 

132
May Reporting Service

 

33 of 54 sheets

Page 129 to 132 of 155

09/13/2019 03:52:35 PM

 

 
 

 

 

 

1 Q, (BY MR, WENDLER) If It's affliated with i a, Okay, And you don't know if there was a

2 Pharma Medica? 2 study monitoring paramedic present during Study 1, or

3 A Na. No. 3. during Study 2} am I correct?

4 QQ. That's what I'm asling about? 4 A. - ‘ve not seen the ~- You know, I don't

5 A. Noa, 5 have access to the staffing [lst of who was there «-

6 Q. And the only reason I'm asking Is some 6 Q, It's right there tn front of you.

7 companies have shell corporations where they -~ 7 Ay -- that day.

u A. Not to my imowledge, no. 8 Q. As far as Who was there that day? Okay.

9 Q. That's not the case here? Okay. 9 A. Yeah, So if you're asking me who was In
10 Screenlng receptionist, what does a 10 the clinic those days, I don't inow who was tn the
11. screaning receptionist do at Pharma Medica? 44s elinte. Is It routine that we had a paramedic there?
12 A A screening receptionist? She would, when 42 Yes, We commonly had paramedics, or nurses, or
13° someone comes In the bullding, she would confirm who {43 someone who is medically trained who could respond in
44 they were, verlfy their ID, conflrm why they were 14 an emergency.

#5 there, And samatimes they would do an -- If don't 416 QQ. Yeah, That's what I'm getting at, Was
16 know that it's -- When I say sometimes, we did an 16 there always a paramedic there?
17 Influenza screen on averyone. Could that be the 17 A. There should be someone who was medically
18 screening receptionist? It could. 18 tralned, whether it's a paramedic paragraph or a
18 Q That wouldn't be the person that actually 19 nurse.
20° tested the hiecd -- 20 Q, Who was in charge of making sure the
ai A No, 21 = Interns and phiebotomists did not reuse needles, if
22 Q. -- for the participants screening process? 22 anyone?
23 A No, 23 A. When they first were -- Before they worked
24 QQ. ‘How about a study monltoring paramedic, 24 onthe studies, they would do the blood-borne
433 136
May Repartlng Servica May Reporting Service

1 what do did they do? 4 pathogen tralning. They would ba trained, typically,

2 A. So, that would be a paramedic who would be | 2 by the group leader staff on procedures, how to draw

3. licansed through the State of Missourl whe would be 3. blood, how our procedure goes. And then when they

4 onsite in case anything medical were to happen, 4 were drawing blood, they are responsible for thelr

5 Q. So, is that a requirement at -- 65 own wort, But the group leader was typically there

8 A. Also -- 6 at the blood draw table watching them draw blood

7 Q. Sorry. 7 to--

& Ae Thay would also participate as dosers. 8 Q, = That's what I was getting at?

9 So, they might does the subjects, as weil. 9 A.» confirm that they were doing it
40 Q. Were they required to be thera by 10 appropriately,

41 regulations, or by law, or do you know? 11 Q. Burling the blood draw times --

12 A. I don't know if it's a law, But when we 12 A. Uh-huh.

43 are dosing subjects, wa want to make sure that 43 Q@.  -- who did you say was monitoring?

14 they're safe. And having medically-tralned personnel 44 A. = Typically, the group leader, Commonly

15 there at all times Is Important, 45 there would ba a quality control person there, as

16 Q. Were there any study monitoring paramedics 48 well, Sometimes a study coordinator,

17 there during Study 1 or Study 27 47 Q. You sald typically. Was there always

18 A. I don't have the staff list In front of 48 someone there monitoring, and watching the

19 me. I would think that there would have baan, yes. 49 phlebotomists, and the Interns during the blood draw

20 Q. Well, Caleb Conklin, C-O-N-K-L-I-N, a was 20 = process?

21° ana. 21 A. I would say the majority of the time, yes.

22 A. Caleb is a paramedic, yes. 22 Q, Okay, And when you say majority, that

23 Q. Was he there during Study 1 or Study 2? 23 could ba 51 percent. What percent ~-

24 A I don't recall. 24 A I wasn't there for every blood draw. Can

134 136

May Reporting Service May Raporling Service

 

09/13/2019 03:52:35 PM

Page 133 to 136 of 155

34 of 54 sheets

 

 
 

Case: 4:16-cV-G1659-PLe

Filed: 07/23/20

Page: 35 of 39 PagelD # S11

 

 

1 say that someone was always there? Someone ~~ 1 MS, DREW: You can answer as to

2 Typically, the practice is, yes, there should ba a 2 those.

3. supervisor there at the table monitoring the blood 3 MR, WENDLER: No. No, Ne. I'm not

4 draws to inake sure they're done appropriately. 4 |imiting It to those,

5 Q Okay, 5 MS. DREW: Yeah, you are,

6 A. So, that was the common practice that was | 6 MR. WENDLER: No, I'm hot. That's

7 done, 7 not my question, That's your question,

a Qa Ckay, But back to the question: Do you a Qa, (BY MR. WENDLER) My question Is: Do you

@ know what percentage of the Hme there was actually 8 have any crimes?

10 someone there «- 10 MS. DREW: And I'm saying, by law,
11 A. = Lecouldn't guess, i1 she doesn't have to reveal --
42 QQ. - other than there should've been? 12 MR. WENDLER: This Is discovery.
43 A. I couldn't guest a percentage of the time. 13 MS. DREW: -- parking tickets,
14 Q@. Okay. Okay, Bo you have any -- Let's 14 MR. WENDLER: This Is discovary.
18 sea. Any negative marks agalnst your medical flcense 15 MS, DREW: Right.
16 from any medical or nursing associatlon from any 16 MR, WENDLER: How do I know If she
17 state? 47 knows what's a felony?
18 A. No. 18 Q. (BY MR. WENDLER) Just answer the
19 @. And you sald you've been sued a couple 49 question, please, if the answer Is none, It's
20 times before? 20 simple.
24 A. Correct. 24 A. =I belleve I've had a speeding ticket years
22 Q, Do you remember the name's of the 22) ago.
23 Plaintiffs? 23 Q Okay, Anything else?
24 A, The first one was jong ago encugh I don't 24 A. No,
137 139
May Reporting Service May Reparting Service

1 recall, 4 Q. And the speeding ticket was In MIssourt?

2 Q. Where was that? 2 A. Yes.

3 A, Jt was in Hazelwood. 3 Q. Okay. Since this case may go to trial

4 Q. Okay, And the second one? 4 here in the St. Louls area, do you hava any relatives

5 A. The secand one, Melanie Tate Sacarro, & with the last name other than Jordan?

6 Q. Where was that one? 6 A. My malden name Is Maddex, M-A-D-D-E-X,

7 A. = That was In Kansas City. 7 Q@. Any others, Including In-laws, cousins

& Q, Z-ArCrAcReR-O? 8 Inch?

9 A. S-A-C-A-R-R-O, I believe, 9 A. My In-laws' last name is Jordan, Of my
40 Q. In Kansas Clty? 10 Immediate famlly, I have -- My mom has a cousin who
441 A. Yes. 41. lives in St. Peters, but I don't have other immediate
12 Q. Allright. And I'm sometimes embarrassed 12 family, besides ny parents, in the St. Louls area.
13 to ask this question, but I have to. Do you have any 13 Q Okay. The cousin in St, Peters?

14 criminal record to your credit where you've pled 44 A. That last Ewalt, E~W-A-L+T.
16 guilty, or been found gullty of a crime? 15 Q@. And since your practice fs In St. Charles,
16 A. No. 16 you probably have a pretty wide range of patients In
17 qa. — Including anything from a parking ticket 47 this area, Have you ever practiced anywhere, other
48 toa multiple homicide? 48 than in St, Charles?
49 MS, DREW: Object to the form. 19 A. So, I've practiced in Hazelwood, Missourl,
20 Q (BY MR, WENDLER) Anything, 20 Q. By yourself?
21 MS, DREW: Object to the form of the 21 A. With Mercy Medical Group.
22 question. It's an knproper questlon, Felony or 22 Q Okay. And you were In Kansas City fora
23 misdemeanors that go to the Issue of honesty. 23) while; right?
24 Q@. (BY MR. WENDLER} Go ahead. a4 A. Yas,

438 440

May Raporilng Sarvice May Reporting Service

 

 

35 of 54 sheets

Page 137 to 140 of i55

09/13/2019 03:52:35 PM

 

 
 

TI

CE

(O7/23/28 Page: $6 of 39 PagelD # 922
(O7/23/26 Page: Sb ef S9 PagelD #: 92

 

 

 

 

 

 

 

e
1 QI don't need to ask about that, All 4 Ok ROR OR ak
2 right, I think 1 am just about done here. Bue Is 2 [Witness excused,]
3 there anything else about this case, Dr. Jordan, that 3
4 you think fs Jmportant that we have not discussed? 4
5 A Idon't think se. I think we've talked fi
8 about a lot, 6
7 Q. Okay. 7
8 MR. WENDLER: Just one second, 8
9 (Whereupon, an off the 9
10 record discussion was 19
14 held, which by directlon 44
12 was not stenographically 12
13 reported.) 43
44 @ (BY MR. WENDLER) At Anderson Hospltal, 44
18 Dr. Jordan, do you know If Louls spoke to anyone at 16
16 the hospital, elther through hearing him speak, or 16
17 him telling you he spoke to someone? 17
18 A. He dicin't -- I don't recall that he told 18
19 me that he spoke to anyone, And when we were at 19
20 Anderson Hospital, X was in the room with 20
21 Myr. Wallace, and so I don't know what Louis was 24
22 doing, 22
23 Q. But you rede road back from Maryville, 23
24 = ilinols to St. Charles with him); correct? 24
444 143
May Raporling Service May Reporting Service
4 A. Uh-huh, q COMES NOW THE WITNESS, HEATHER JORDAN,
2 Q. Yes? 2 ™.D., and having read the foregoing transcript of the
3 A, Yes, 3 deposition taken on the 30th day of July, A.D., 2019,
4 @ Did he say anything about any 4 acknowledges by signature hereto that it Is a true
§ conversations he had when you were -- 6 and accurate transcript of the testimony given on the
8 A. Idon’'t recall, 6 date hereinabove mentioned,
7 & «an route back to St. Charles? You 7
8 don't recail. a
9 A. Idon’'t recall if he did, 9
10 MR, WENDLER: That's all the 10 HEATHER JGRDAN, M.D,
44 questions 1 have for today. But I am not closing out 441
12 the deposition. I'm reserving the right to reconvene 42
13 after the Court rules. 13 Subscribed to before me this day of
14 MS. DREW: We're golng to read and 14 , 2019,
15 sign. 16
16 What that means, Doctor, is that 16
17 when It's typed In a booklet form, I will send that 17
18 to you, You will need to read it. There will be an 18
19 errata sheet where you can make changes. And you'll 19
20 only have 30 days In which to make th changes, to get 20 [Notary Public]
24 that back. And that signature, errata sheet will 21
22 also have signature page that you'll have to sign. 22 My Commission Expires:
23° And you'll have to sign with a notary public, 23
24 A. Okay. 24
42 144
May Reporling Service May Reporting Service
09/13/2019 03:52:35 PM Page 141 to 144 of 155 36 of 54 sheets

 

 

 
 

Case: 4:46-cV-G1839-PLe Doe. # 100-2 Filea: 07/23/20 Page: 37 of 39 PagelD #: 923

 

 

 

1 I, Kimberly A. Harris, Certifled Shorthand 4 not to answer unless you're clalming a privilege,
2 Reporter and Notary Public of the County of Madison, 2 MS, DREW: You're asking for expert
3 State of Il{nols, do hereby certify that HEATHER 3 testimony,
4 JORDAN, M.D. came before me on the 30th day of July, 4 MR. WENDLER: Agaln, unless you're
6 A.D., 2019, at the offices of Hinshaw & Culbertson 6B clalming privilege, you cannot Instruct her not to
6 LLp, 701 Market Street, Sulte 1375, St, Louls, 6 answer the question, That's the rules,
7 = Missourl, 63161, and swore before me to testify to 7 Q. (BY MR, WENDLER) So, go ahead and read
8 — the truth, the whole truth, and nothing but the truth 8 through the narrative section, and tell me If you
9 regarding her knowledge touching upon the matter In § disagree with anything that that expert wrote?
10 = controversy, 40 A I would say I have not reviawed any of the
11 I do further certify that I did take 41. documents that he's listed.
12 — stenographic notes of the questlans propounded to 12 Q. And that's -- I understand that, I'm not
43 sald witness and her answers thereto and that sald 13 suggesting that you have,
14 notes were afterwards transcribed by computer-alded 14 A. _Ican read the narrative, but I faal like
15 transcription under my direction and supervision, 1 16 i'm ata disadvantage when I have not raviawed any of
16 do further certify that the attached and foregoing Is 16 the background --
17 atrue, correct, and complete copy of my notes and 17 MS. BREW: Doctor --
18 = that sald testImony Is now herewith returned, 18 A, ~™ that he has.
19 Dated this Loth of September, A,.D,, 2019, 19 MS, DREW: Dactor, If you can't
20° and given under my hand and saat, 20 comment, one way or the other, that's a perfectly
2 21° appropriate answer,
22 22 A. Okay,
23 wees nn 23 MS, DREW: You don’t have to give an
24 KIMBERLY A. HARRIS, CSR 24 answer, and say what you agree or disagree with since
146 147
May Reporting Servica May Repartlag Service
1 1 you've already established in direct testimony that
2 COURT REPORTER'S CERTIFICATION OF CERTIFIED QUESTIONS | 2 you're not an expert in Hepatitis C,
3 3 A. Iam not an expert, And he's had 27 Items
4 I, Kimberly A, Harts, Certified Shorthand 4 of review that I've not reviewed.
& Reporter, do hereby certify that the following § Q (BY MR, WENDLER) Okay. And I-- Tam not
6 questions appearing on sald pages were asked as shawn 8 suggesting that you have reviewed It, I just want to
7 In my stenagraphic notes, I further certify that 7 know if there is anything In the expert's report that
8 sald questions tn the following proceedings Is true 8 he says that you say, 'I know that's wrong,'
9 and correct, § MS. DREW: Objection,
10 18 Q {BY MR. WENDLER) Without reading the
44 RRR RRR HOR 41. records, without reviewing anything ~~
12 PAGE 115 LINE 10 12 MS, OREW: Object ta the form of tha
13 Q (BY MR, WENDLER) And I would ilke you to 13 question,
14 read through that, and tell me what parts, if 44 Q. (BY MR. WENDLER) ~« if you can tell me
18 anything, of that you agree with, starting with -~ 45  samathing that he wrote that --
418 You don't need to read his background and 16 MS. DREW: Object to the form of the
47 credentials. But In the narrative section starting 47 question; speculation,
18 on Page 27 418 MR, WENDLER: Would you let me
48 MS. DREW: I'm going to Instruct her 49 Anish, please?
20° not to answer, She has not reviewed any of the 20 MS, DREW: Sure,
21° medical records that ha has reviewed In this case, 24 Qa. (BY MR. WENDLER) I want to know If there
22 She's not belng preasanted as an expert witness, And 22 = |s something he wrote that you, as you sit here
23° I'm Instructing her not to answer. 23 ~~ today, without reading any of the records, without
24 MR. WENDLER: You can't Instruct her 24 reviewing anything that he's looked at, that you can

148
May Reporling Service

 

448
May Reporting Service

 

37 of 54 sheets

Page 145 to 148 of 155

09/13/2019 03:52:35 PM

 

 
 

Case 21B-c\WA-HBSSPLe Boc. #

LOW

Ls

2 Filed: 07/23/20 Page: 38 of 39 PagelD #: 914

 

 

 

 

1 tell me that you say, 'I know he's wrong,’ That's 1 eck RRR AK

2 all I'm asking? 2 PAGE 119 LINE 22

3 MS, DREW: Object to the form of the 3 Q. (BY MR, WENDLER) How about tn the

4 question; calls for speculation; calls for Improper 4 Hepatltls C section, can you go there, starting on

6 medical testimony, and expert testimony, & Page 3? Bottom of Page 37

6 Q, (BY MR, WENDLER) Go ahead, 6 MS, DREW: Same objections, She's

7 A. would say this Is seven pages with a lot 7 already testified that she's not an expert in

8 of datall that I can't spacifically -- 8 Hepatitis, and asking her to speculate In a field

9 Q Tn just asking you about the narrative, 9 that she's not trained In Is inappropriate, It's an
10 the narrative section, 10 Improper question. it's asking for expert testimony.
44 A. Well, when I Iook at this, "Mr. Wallace 44. And I'm going to Instruct her not te answer.
12 screened at Spaulding Medical on May 18 and 22nd." 1/42 Qa, (BY MR, WENDLER) Are you again not going
13 don't know that to be true. Is ft incorrect? I 13 to answer the question based on the advice of --
14 don't know that It's Incorrect, but I don’t have 14 A. Correct.
15 information to Inow that that's true. 15 Q. + Ms, Drew?
16 Qa And that's what I'm getting at. If thera 16 A. IT am not going to answer based on the
17 js somathing in here that you know Js incorrect, I'm 17 advice of my attorney.
418 not asking you that you agree with everything else, 18 a. Okay. And just so we're clear, If I take
49 I'm just saying, read this, and tell me If there is 19 this up with the judge, and the judge says you have
20 something in here that you know is licorrect, Not 20 «to come back here and answer thase questions, and
27 necessarily that you agree with everything sise he 21 maybe pay my attorney's fees for having to come back
22 wrote? 22 inere to do that, you're willing to take that risk?
23 MS, DREW: Well -- 23 MS, DREW: Brian, Lam the one
24 A Well, I don't know that he screened at 24 «that's willlng to take that risk,

449 154
May Reporting Service May Reporting Service

1 Spaulding sco I can't say that - that I know to be 4 MR, WENDLER: I'm not talking to

2 true, I don't know that to be true, 2 you. i'm talking to her.

3 MS, DREW: I'm golng to object to 3 MS. DREW: She Is my cliant, You do

4 this, 4 not talk to her, You talk to har through me. lam

6 Q (BY MR. WENDLER) Again, therefore, you 6 representing her. She is a former employee. If you

6 cannot say It's Incorrect or correct? And I don't @ want to violate ethical rules, go ahead and talk to

7 care about that, What I want to know Is If there Is 7 my client directly,

8 something that he wrote that you say, 'I know that Is 8 MR, WENDLER: Terl, all I'm saylng

9 incorrect.' Tall me what It Is? 9 [fs when I ask her a question, I don’t want an answer
410 MS. DREW: You know what? I'm going 10 from you. You can object all you want. I want
14 to object to the question. I'm golng to Instruct her 11. answers from her, or you te!) me she's not going to
12 notto answer, And you can take It up with the 12) answer,
13 judge. Certify the question. Go for It. 43 MS. DREW: She doesn't have to
14 GQ. {BY MR. WENDLER) Well, are you going to 144 answer about who's golng to take care of any
16 refuse to answer this question? 18 attorney's fees, She's baling represented through her
16 A. I'm going to fellow my -- the advice of my 16 capacity as a former employee of Pharma Medica,
17 attorney, 17 Trying to Infer that she personally js responsible
18 GQ. Okay. And therefore, not answer the 18 for fees ts Inappropriate, and yau know that,
18 question? 19 MR. WENDLER: I don't know where
20 A. Yes, XJ will not answer the question. 20 you're even coming from on this because there's a fot
21 MR. WENDLER: Okay, The questions 21° of Inappropriateness going on here, but it's not from
22 will be certified. And that would Include all the 22) my end,
23 questions relative to the narrative section of Dr, 23 a, (BY MR. WENDLER) But anyway, back to the
24 Hull's report. 24 report, Hepatitis C section, ma'am, you're not going

180 462
May Reporting Service May Reporing Sarvice

09/13/2019 03:52:35 PM Page £49 to 152 of 155 38 of 54 sheets

 

 
 

Case: 4:46-eV-G4859-P-C Bee. # 109-2

riea: 07/

25/28

Page: 33 ef 39 PagelD

 

oA Nw SB om hob we

BN BR BD ORO mk wee aaa
fone O&O PY ON ODA eaowons = o

to answer any questions about whether you disagree
with that; am I correct?

A. Correct.

Q. And you're not going to tell me if the
statement, Hepatitis C [s a disease of the Ilver
caused by the Hepatltls C virus? You won't tell me
if you agree or disagree with that?

MS. DREW: I Instruct the witness
not to answer,
MR. WENDLER: Okay. Certify that
entire section of questlons on the Hepatitls C
section.
RoR KR KK AR
PAGE 122 LI

Q. (BY MR, WENDLER) Moving onto the
discussian section. Again, I would ask that you read
through that, and tell me If there is anything In
there that you disagree with that Dr. Hull wrote?

MS. DREW: I am going to instruct
Dr, Jordan not to answer the question, It's an
Inappropriate question, and asks her to assume
evidence that she doas not have, It causes her to
speculate, And it's Improper trying to get her to
comment as a medical provider who's already testified

453
May Reporilng Service

een GDak &©& NH =

wNHNM NM 2 ow Be mA nm om eo oe
eon A OP AN @2ath OM |= &

24

BPpe>

Yeah.
~- Ms, Drew?
Yes,

Okay.

May Reporting Service

155

 

a
b= OO SP SA Go hm ow HR

MD OR BO ON ow a
& ON Se OY DOAN Om mw ow

her area of expertise Is not Hepatitis, to comment on
an expert who's basing his opinions, discussions on
records that Dr. Jordan has net had an opportunity to
review, evaluate, and/or consider.
Therefore, I'm lnstructing her not
to answer.
QQ. (BY MR. WENDLER) And agaln, you're not
golng to answer based on the advica of Ms, Drew?
A. Correct.
Qa. Ali right.
MR. WENDLER: Agaln, certify that
section of questions on the discussion section,
RR ROR OR KOK
PAGE 123 LINE 6
Q@. (BY MR. WENDLER) Then finally on the
conclustons section, Dr. Jordan, Dr. Hull has Hsted
three opinions there. Can you read through those
opinions, and tell me If you agree or disagree with
those conclusions that he -- that is there In the
conclusion section?
MS, DREW: Same objections as
before. And I'm Instructing her not to answer.
Q. (BY MR, WENDLER) And agaln, are you not
going to answer based on the advice of +
464
May Reporting Service

 

 

39 of 54 sheets

Page 153 to 155 of 155

09/13/2019 03:52:35 PM

 

 
